Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 1 of 88 PageID #: 1040
                                                                          1


   1                         IN THE UNITED STATES DISTRICT COURT

   2                         IN AND FOR THE DISTRICT OF DELAWARE

   3                                          - - -
         ROBERT M. GLEN,
   4                                               :          CIVIL ACTION
                     Plaintiff,                    :
   5     v                                         :
                                                   :
   6     TRIPADVISOR LLC, TRIPADVISOR, INC.,       :
         ORBITZ, LLC, TRIP NETWORK, INC. d/b/a     :
   7     CHEAPTICKETS, KAYAK SOFTWARE CORPORATION, :
         and BOOKING HOLDINGS, INC.,               :
   8                                               :          NO. 19-1809-LPS
                     Defendants.
   9     ----------------------------------------
         ROBERT M. GLEN,
  10                                               :          CIVIL ACTION
                     Plaintiff,                    :
  11     v                                         :
                                                   :
  12     VISA, INC., VISA U.S.A. INC., VISA        :
         INTERNATIONAL SERVICE ASSOCIATION,        :
  13     MASTERCARD INCORPORATED, and              :
         MASTERCARD INTERNATIONAL INCORPORATED,    :          NO. 19-1870-MN
  14                 Defendants.

  15                                          - - -

  16                                 Wilmington, Delaware
                                   Thursday, December 7, 2020
  17                               Telephonic Motions Hearing

  18                                          - - -

  19     BEFORE:           HONORABLE LEONARD P. STARK, Chief Judge

  20     APPEARANCES:                         - - -

  21
                        ANDREWS & SPRINGER LLC
  22                    BY: JESSICA ZELDIN, ESQ.

  23                         and

  24
                                                      Brian P. Gaffigan
  25                                                  Official Court Reporter
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 2 of 88 PageID #: 1041
                                                                          2


   1     APPEARANCES:    (Continued)

   2                    REID COLLINS & TSAI LLP
                        BY: CRAIG A. BONEAU, ESQ., and
   3                         RYAN M. GOLDSTEIN, ESQ.
                             (Austin, Texas)
   4
                                   Counsel for Robert F. Glen
   5
                        POTTER ANDERSON & CORROON, LLP
   6                    BY: JONATHAN CHOA, ESQ.

   7                         and

   8                    WALDEN MACHT & HARAN, LLP
                        BY: JACOB GARDENER, ESQ.
   9                         (New York, New York)

  10                               Counsel for TripAdvisor LLC and
                                   TripAdvisor, Inc.
  11
                        MORRIS NICHOLS ARSHT & TUNNELL, LLP
  12                    BY: JOHN D. DiTOMO, ESQ.

  13                         and

  14                    BAKER McKENZIE
                        BY: MICHAEL A. DUFFY, ESQ.
  15                         (Chicago, Illinois)

  16                               Counsel for Kayak Software Corporation
                                   and Booking Holdings Inc.
  17
                        BALLARD SPAHR LLP
  18                    BY: BETH MOSKOW-SCHNOLL, ESQ.

  19                         and

  20                    SCOTT DOUGLASS & McCONNICO, LLP
                        BY: DAVID SHANK, ESQ., and
  21                         STEPHANIE KOVER, ESQ.
                             (Austin, Texas)
  22
                                   Counsel for Expedia, Inc., Expedia
  23                               Group, Inc., Hotels.com LP, Hotels.com
                                   Group GP, LLC, Travelscape, LLC d/b/a/
  24                               Travelocity, Orbitz, LLC, and Trip
                                   Network, Inc., d/b/a Cheap Tickets
  25
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 3 of 88 PageID #: 1042
                                                                          3


   1     APPEARANCES:    (Continued)

   2
                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
   3                    BY: MICHAEL SEAN NEIBURG, ESQ.

   4                         and

   5                    SIDLEY AUSTIN, LLP
                        BY: DAVID WILLIAM McALOON, ESQ., and
   6                         KWAKU A. AKOWUAH, ESQ.
                             (Washington, District of Columbia)
   7
                                   Counsel for MasterCard Incorporated
   8                               and MasterCard International
                                   Incorporated
   9

  10                    BALLARD SPAHR LLP
                        BY: BETH MOSKOW-SCHNOLL, ESQ.
  11
                             and
  12
                        AKERMAN LLP,
  13                    BY: MARTIN DOMB, ESQ.
                             (New York, New York)
  14
                             and
  15
                        AKERMAN LLP,
  16                    BY: LORAYNE PEREZ, ESQ.
                             (Miami, Florida)
  17
                                   Counsel for Visa Inc., Visa U.S.A.
  18                               Inc., and Visa International Service
                                   Association
  19

  20                    COOCH & TAYLOR, P.A.
                        BY: CARMELLA KEENER, ESQ.
  21
                             and
  22
                        DUBBIN & KRAVETZ, LLP
  23                    BY: SAMUEL J. DUBBIN, ESQ.
                             (Coral Gables, Florida)
  24
                                   Counsel on behalf of Amici Curiae
  25                               Dan Burton and Robert Torricelli
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 4 of 88 PageID #: 1043
                                                                          4


   1                                     - oOo -

   2                             P R O C E E D I N G S

   3                    (REPORTER'S NOTE:     The following telephonic oral

   4     argument was held remotely, beginning at 12:35 p.m.)

   5                    THE COURT:    Good afternoon, everybody.      This is

   6     Judge Stark.    We're here in two related actions, and both of

   7     them I believe the plaintiff is the same and represented by

   8     the same counsel.     Let's begin by putting your appearance on

   9     the record, please.

  10                    MS. ZELDIN:   Thank you, Your Honor.       This is

  11     Jessica Zeldin from Andrews & Springer on behalf of

  12     plaintiff Robert Glen in both of the Civil Actions.           With me

  13     on the line is Craig Bono and Ryan Goldstein from Reid

  14     Collins & Tsai.     Both have been admitted pro hac vice, and

  15     Mr. Bono will be making today's presentation on behalf of

  16     the plaintiffs in both cases.

  17                    THE COURT:    Okay.   That's fine.    Good afternoon

  18     to all of you.

  19                    In the 19-1809 action, who is there for the

  20     TripAdvisor defendants, please?

  21                    MR. CHOA:    Good afternoon, Your Honor.      This

  22     is Jonathan Choa from Potter Anderson.         And with me is

  23     co-counsel, Jacob Gardener from Walden Macht & Haran.

  24                    MR. GARDENER:    Good afternoon, Your Honor.

  25                    THE COURT:    Good afternoon.    And in that same
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 5 of 88 PageID #: 1044
                                                                          5


   1     action, who is there for the other defendants -- well,

   2     actually for the Kayak and Booking defendants, please.

   3                    MR. DiTOMO:   Good afternoon, Your Honor.        This

   4     is John DiTomo at Morris Nichols Arsht & Tunnell.           And with

   5     me on the line is my colleague, Michael Duffy.

   6                    MR. DUFFY:    Good afternoon.

   7                    THE COURT:    Yes.    State your colleague's name

   8     again, please?

   9                    MR. DiTOMO:   Michael Duffy.

  10                    THE COURT:    Duffy.   Okay.   Yes, good afternoon

  11     to you both.

  12                    MR. DUFFY:    Good afternoon.    It's Michael Duffy.

  13                    Just so the Court is aware, the defendants

  14     have decided in both cases that I would be making one

  15     presentation because the arguments are the same, and then

  16     there will be rebuttal if the Court allows it, but I just

  17     want to let the Court know that we decided to make this

  18     less of a multiparty show, so to speak.         So I will be making

  19     the primary presentation.       This is Mr. Duffy from Baker

  20     McKenzie.

  21                    THE COURT:    Okay.    I appreciate that.    Thank you

  22     very much.

  23                    And in this same action, who is there for the

  24     remaining defendants, please?

  25                    MS. MOSKOW-SCHNOLL:     Hi, Your Honor.     It's Beth
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 6 of 88 PageID #: 1045
                                                                          6


   1     Moskow-Schnoll from Ballard Spahr.        And with me is David

   2     Shank, and Stephanie Kover of Scott Douglass McConnico.             And

   3     we represent the Expedia entities.        And if the Court allows,

   4     David Shank will be making the rebuttal argument on behalf

   5     of all the defendants.

   6                   THE COURT:    Okay.    Thank you.    Good morning to

   7     all of you.

   8                   In the 19-1870 case, who is there for the

   9     MasterCard defendants, please?

  10                   MR. NEIBURG:     Good afternoon, Your Honor.       It's

  11     Michael Neiburg from Young Conaway, joined by co-counsel

  12     Sidley Austin, David McAloon and Kwaku Akowuah.

  13                   THE COURT:    Okay.    Good afternoon to you all.

  14                   And finally I think it is for the Visa

  15     defendants, please.

  16                   MS. MOSKOW-SCHNOLL:      Your Honor, it's Beth

  17     Moskow-Schnoll from Ballard Spahr again.          And with me are

  18     Martin Domb and Lorayne Perez of Akerman on behalf of Visa.

  19                   THE COURT:    Okay.    Good afternoon to you as well.

  20                   My court reporter should be on the line.          And

  21     for the record, as I said it is two related cases.           Both

  22     involve the plaintiff Robert M. Glen.         In the first action,

  23     it is versus TripAdvisor, LLC, et al, and that is Civil

  24     Action No. 18-1809-LPS.      In the second action, it is

  25     Robert M. Glen versus Visa Inc., et al, Civil Action No.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 7 of 88 PageID #: 1046
                                                                          7


   1     19-1870-LPS.    And this is the time we set for argument on

   2     the various motions to dismiss, which raised a number of

   3     issues.

   4                    If I understood correctly but I do want to

   5     confirm, the way the defendants propose to proceed is that

   6     we would hear from Mr. Duffy first on all the motions and

   7     whatever arguments the defendants want to be heard on, then

   8     we would turn it over to plaintiff, and then we would hear I

   9     think from Mr. Shank as rebuttal on behalf of all of the

  10     defendants.

  11                    Mr. Duffy, is that what the defendants propose?

  12                    MR. DUFFY:    It is, Your Honor, with one caveat.

  13     To the extent that the MasterCard and Visa defendants wish

  14     to, you know, make any extra points, Mr. Shank and I have

  15     agreed we will use our a little bit of extra time at the end

  16     his rebuttal, but that is how it is going to proceed if the

  17     Court is okay with that.

  18                    THE COURT:    Okay.

  19                    MS. KEENER:   Good afternoon.

  20                    THE COURT:    Yes, go ahead.

  21                    MS. KEENER:   I'm sorry.     Good afternoon.     This

  22     is Carmella Kenner of Cooch & Taylor, and I filed papers

  23     on behalf of the amici curiae, Dan Burton and Robert

  24     Torricelli.    I just wanted to let Your Honor know that I am

  25     on the line with my co-counsel, Samuel Dubbin of Dubbin &
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 8 of 88 PageID #: 1047
                                                                          8


   1     Kravetz.    And Mr. Dubbin has reserved some time out of

   2     the plaintiff's allotment I believe and will make the

   3     presentation on behalf of Mr. Burton and Mr. Torricelli

   4     today.

   5                   THE COURT:    Okay.    Thank you for that.     I

   6     apologize for my oversight and good afternoon to both of

   7     you.

   8                   MR. DUBBIN:    Good afternoon, Your Honor.

   9                   THE COURT:    Good afternoon, Mr. Dubbin.

  10                   Mr. Boneau, I believe you are going to be doing

  11     the main argument for plaintiff.        Do you have any objection

  12     to what the defendants have proposed?

  13                   MR. BONEAU:    I don't, Your Honor.      That sounds

  14     fine with plaintiff.

  15                   THE COURT:    All right.    Then we'll proceed as

  16     has been outlined subject to your time limits.

  17                   So, Mr. Duffy, you will be up first.

  18                   MR. DUFFY:    Thank you, Your Honor.       And may it

  19     please the Court.

  20                   In this case, the plaintiff has filed several

  21     different lawsuits all over the country alleging purported

  22     violations of the Helms-Burton act.         Those cases have either

  23     voluntarily or involuntarily been dismissed such that we are

  24     down to two actual cases that remain.

  25                   And I think as the correspondence indicates, the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 9 of 88 PageID #: 1048
                                                                          9


   1     defendants are firmly of the belief that, and the law

   2     makes it clear that one of the cases that plaintiff elected

   3     to file, the Glen vs. American Airlines case precludes

   4     plaintiff from pursuing this action.

   5                   The American Airlines case is related to the same

   6     hotel, the same exact hotels filed by the same plaintiffs.

   7     It contains identical issues of inheritance and perhaps most

   8     importantly for purposes of collaterals estoppel, that case

   9     also alleges the same injury, which is to say, plaintiff's

  10     alleged injury in the American Airlines case was derived

  11     from alleged trafficking, which is to say American Airlines

  12     placement of reservations in subject hotels and earning

  13     commissions therefrom.      Those issues with respect to standing

  14     are identical to what has been presented in this case by

  15     plaintiff.

  16                   THE COURT:    Now, couldn't it at least be

  17     possible that it is slightly different?         That, you know, a

  18     travel agency or somebody involved in various steps with

  19     booking, is it materially different position in terms of

  20     causing injury than an airline that flies you to Cuba?

  21                   MR. DUFFY:    Well, in this case, Your Honor, I

  22     think the answer is no.      And I think I'm uniquely qualified

  23     here because American Airlines system was literally placing,

  24     placing reservations at the subject hotels, meaning it

  25     would allow travelers to actually book reservations using a
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 10 of 88 PageID #: 1049
                                                                          10


   1     platform that was designed by another online travel service

   2     provider.    So the actual injury is the same.         It is the

   3     booking of reservations in the subject hotels.

   4                    And I think what is critical here is the

   5     plaintiff, to its credit, does not dispute that.           The

   6     plaintiff does say that the issues are not identical with

   7     respect to scienter and lawful travel, but with respect to

   8     the underlying issue which is raised by standing, which is,

   9     is there an injury?      The injury that is alleged is the same

  10     with respect to both cases, as is the plaintiff, as are the

  11     hotels.

  12                    And what plaintiff says is, he doesn't endeavor

  13     to distinguish those critical factors.          He says that the

  14     Texas court got it wrong and invites this Court to basically

  15     review these same factual issues which were decided by the

  16     Texas court on its own accord and make its own determination.

  17                    The problem is in doing so, the plaintiff

  18     invites this Court to engage in what is effectively a

  19     collateral review of a sister District Court's factual

  20     determinations.

  21                    Now, all of the elements of collateral estoppel

  22     have been met here.      The issue was litigated.       As I'd said,

  23     the issues are identical.       The same counsel was present.

  24     The counsel that is on the line very ably represented

  25     Mr. Glen in Texas.      And the issue was necessary to the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 11 of 88 PageID #: 1050
                                                                          11


   1     disposition of the Glen case.

   2                    And there really is no response on those points

   3     with respect to standing other than, you know, Your Honor,

   4     you should take a second crack at this because we believe

   5     Texas got it wrong.

   6                    THE COURT:    Well, yes.    Unless there has been

   7     development, my understanding is that case is on appeal.                Is

   8     that right?

   9                    MR. DUFFY:    That's correct, Your Honor.       That's

  10     correct.    But for purposes of collateral estoppel, one of

  11     the cases on appeal doesn't matter.         It does not make the

  12     decision of the Court in Texas any less final and any less

  13     appealable.     It is a final order.

  14                    THE COURT:    Under Third Circuit law, my

  15     understanding was I have to make a determination as to

  16     whether the Texas decision is sufficiently firm.           And one

  17     of the factors in deciding that when the case is on appeal,

  18     which it is, is whether the litigation of the issue has

  19     reached such a stage that I see no really good reason for

  20     permitting it to be litigated again.

  21                    Do you agree that that's part of the standard I

  22     have to apply?     And if I do, then given that numerous courts

  23     have now addressed the standing question and not agreed

  24     with the Texas court, shouldn't I say that this issue hasn't

  25     reached the point where there is really no good reason to
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 12 of 88 PageID #: 1051
                                                                          12


   1     keep litigating it?

   2                    MR. DUFFY:    Well, I do agree that that's part

   3     of the standard that the Court has to consider.           And I think

   4     if the Court is inclined to wait until the Fifth Circuit

   5     decides, that is obviously within the Court's discretion,

   6     and we would counsel the court rather than to rule on the

   7     same facts differently than the Court in Texas, to hold the

   8     matter in abeyance or stay this matter, dismiss it with

   9     leave to refile pending resolution by the Fifth Circuit.

  10                    But the fact of the matter remains if the Court

  11     were to issue a different decision, we would have competing

  12     or possibly competing or dueling decisions going throughout

  13     the federal system, one through the Fifth Circuit and one,

  14     you know, we could have a totally different outcomes,

  15     which would be both inefficient and I think, you know,

  16     it's violative of the whole tenant, the whole purpose of

  17     collateral estoppel.

  18                    THE COURT:    I'm sorry.    So there are numerous

  19     other District of Florida cases.        Did none of them already

  20     create that situation?

  21                    MR. DUFFY:    Well, those cases are not the same

  22     hotels.    The unique thing here, Your Honor, is we have the

  23     exact same hotels, the exact same plaintiff, the exact same

  24     inheritance date, the exact same allegation of injury.

  25                    We have no other situation where you have two
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 13 of 88 PageID #: 1052
                                                                          13


   1     separate federal courts opining on the same identical

   2     issues.    And that is essentially what the two Glen matters

   3     present.    And this is a result of the litigation strategy

   4     pursued by plaintiff, but plaintiff has elected to pursue

   5     its claims related to the same properties in different

   6     courts throughout the country.        And this is a problem that

   7     has been created by that strategy.

   8                    But unlike the federal decisions in Florida

   9     which have rendered decisions on the standing, this is

  10     unique.    This is a situation where if the Court were to

  11     weigh in, you would essentially be doing so as really

  12     reviewing what has already been reviewed by the Court in

  13     Texas.

  14                    But even if this Court were to disagree and

  15     were to say, you know, I don't think there is collateral

  16     estoppel here, I don't think the issues are the same, I

  17     don't think there is an identity of fact.          All of those

  18     issue, even if the Court were to look past collateral

  19     estoppel, this case should still be dismissed for I think

  20     the singular reason that plaintiff, by his own admission,

  21     admits that he inherited or came into possession of his

  22     claim after the statutory bar date.

  23                    Now, every single federal case that has

  24     considered this issue, i.e., where a plaintiff has come into

  25     possession, through inheritance, by the way, of his or her
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 14 of 88 PageID #: 1053
                                                                          14


   1     claim to a subject property after March 12th, 1996, those

   2     cases have been dismissed.       And we have cited those in our

   3     pleadings.

   4                    And I will note that additional authority from

   5     the Southern District of Florida has come out following that

   6     same precedent.

   7                    And in response to that precedent, in response

   8     to the plain language argument about the statute, what

   9     plaintiff does is engage in what I would describe as a very,

  10     very strained interpretation of what "acquires" means.            And

  11     under plaintiff's theory, "acquires" doesn't mean "inherited."

  12                    THE COURT:    Right.

  13                    MR. DUFFY:    That somehow --

  14                    THE COURT:    But help me on this.

  15                    MR. DUFFY:    Of course.

  16                    THE COURT:    He also makes the argument that your

  17     view, which I recognize other courts have agreed with, but

  18     that that interpretation leads to absurd results that it's

  19     clear Congress did not intend.        Tell me why that is not the

  20     case.

  21                    MR. DUFFY:    Well, of course.     To me, if you

  22     look -- and to this point I'm going to refer briefly to the

  23     amici.    If you look briefly at what Congress intended, there

  24     is no language that has been cited that showed when Congress

  25     put that date in the statute, the March 12th, 1996 date,
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 15 of 88 PageID #: 1054
                                                                          15


   1     that they intended to create an exception for inherited

   2     property.    To the contrary, there is really nothing in the

   3     legislative history that has been cited lavishly that says

   4     that there was an exception for inherited property.

   5                    What is clear is Congress intended the

   6     March 12th, 1996 date to be an infliction point.           That

   7     property confiscated after that point could not be, could

   8     not be redressed.      And similarly for those individuals who

   9     came into possession of their claim after that point, they

  10     could not, through acquisition or through other means,

  11     could not seek redress.

  12                    Now, the reason for that is clear.        Congress

  13     wanted to state a point in time, a fixed point in time

  14     whereby individuals could or could not pursue their claims.

  15                    Now, plaintiff's point about absurdity I frankly

  16     don't understand.      I mean the fact of the matter is Congress

  17     can set a point, a fixed point whereby an individual may or

  18     must bring, must file suit.        Taking plaintiff's argument to

  19     its logical conclusion, there is really no limitation on

  20     when a plaintiff who comes into possession through

  21     inheritance of his claims can bring suit.

  22                    I mean you can see grandchildren, great

  23     grandchildren, great-great grandchildren, all the way out

  24     years and years into the future where there is no effective

  25     statute of limitations if you take what is plaintiff's
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 16 of 88 PageID #: 1055
                                                                          16


   1     argument, if inheritance is to be read out of the definition

   2     of "acquire."

   3                    And I would add that literally no authority,

   4     no authority that has looked at this exact question has

   5     followed the argument that plaintiff asserts.

   6                    THE COURT:    They suggest some of them have

   7     considered expressly the "absurdity of results" argument.

   8     Is that true or not true?

   9                    MR. DUFFY:    You know, I have not been present

  10     for all of the oral arguments, Your Honor.          I represent my

  11     clients in a number of these.        I can tell you the arguments

  12     were made orally about this absurdity, but the inheritance

  13     as opposed to acquire, I can't represent to the Court that

  14     it has never been considered.        At least in the cases thus

  15     far, no one has made the argument, to my knowledge.

  16                    THE COURT:    Talk about the distinction between,

  17     we're talking about 6082(a)(4)(B), and then there is (C)

  18     which applies to property confiscated after March of 1996.

  19                    The plaintiff believed that your position --

  20     he says defendants so forgive me if defendants disagree on

  21     this.    I don't recall.     But he says that defendants agree

  22     that Glen would not be barred if he had acquired his

  23     interest by inheritance after March of 1996.           Is that true?

  24     And if so, why would that not be an arbitrary or absurd

  25     result?
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 17 of 88 PageID #: 1056
                                                                          17


   1                    MR. DUFFY:    I don't think that is the case.        I

   2     mean our view is if he has not acquired his claim by

   3     March 12th of 1996, he is barred.         He is barred, period.

   4                    THE COURT:    Right.   I'm sorry.    I wasn't clear.

   5     If the property had been confiscated after March of 1996 and

   6     then he had acquired his interest by inheritance.            In that

   7     circumstance, do you take the view that subsection C would

   8     bar his claim?

   9                    MR. DUFFY:    Yes, yes, yes.     No, that has never

  10     been tested, but that would by our understanding, yes.

  11                    THE COURT:    Okay.    So he would be barred either

  12     way.   All right.

  13                    MR. DUFFY:    That's right.

  14                    THE COURT:    He asks, along the same vein, why

  15     should an inherited claim that is actionable if the original

  16     property owner died in 1995 suddenly become unactionable if

  17     the same property owner dies in 1997?         What is the response

  18     to that?

  19                    MR. DUFFY:    The response is Congress fixed a

  20     date for a reason.      I mean, you know, it may seem arbitrary

  21     to plaintiff, but the date meant something to Congress, and

  22     Congress decided it.      Congress makes all sorts of decisions,

  23     you know, fixing a point in time where parties can exercise

  24     substantive rights.

  25                    And, you know, it may be an unfortunate thing in
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 18 of 88 PageID #: 1057
                                                                          18


   1     terms of timing, but it is Congress who seeks that date and

   2     elevated its importance and put it into the statute.            And

   3     the language of the statute is clear.         That the acquisition

   4     must be before March 12th of 1996.

   5                    And the idea that one cannot acquire property

   6     through inheritance, I have looked at this issue now in

   7     preparing for the oral argument because it is interesting.

   8     I don't think I have seen a single case that says

   9     acquisition necessarily does not mean inheritance.            People

  10     acquire or obtain property through inheritance all the time.

  11                    So while the plaintiff may believe it is unfair

  12     or arbitrary, that is a congressional decision, and Congress

  13     obviously believed that this date was important because they

  14     put it into the statute at several places.

  15                    THE COURT:    Now, I'm sure I will get the

  16     same answer but let me ask nonetheless.          Glen directs me

  17     to section 6082(a)(5)(C) which evidently was a two year

  18     suspension of lawsuits based on uncertified claims which

  19     would have barred suit under Title III for two years from

  20     March 1996 even had the President not, you know, triggered

  21     the exceptions.     And he says that just is further evidence

  22     of the assert absurdity of your position because a certain

  23     number of claims would have been extinguished in those two

  24     years and, you know, how could Congress have intended that?

  25                    Anything to add on that one?
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 19 of 88 PageID #: 1058
                                                                          19


   1                    MR. DUFFY:    No, I think the argument remains the

   2     same is that the date is in the statute for a reason.            And

   3     it is clear that it is a demarcation point in the statute.

   4     And I think the answer remains the same, Your Honor.            The

   5     answer remains the same.

   6                    I'm happy to discuss with the Court our

   7     arguments on constitutional standing, if the Court would

   8     like me to.     The view here, which I think has been

   9     articulated by the Court in Texas and others, is in this

  10     case where the plaintiff at the time did not have an

  11     interest in the property, it is difficult to articulate

  12     what his injury is.      His injury is basically, if he was

  13     restored to where he was status quo ante, he had no right to

  14     the proceeds of any reservations in place in these hotels.

  15     This is the classic example of a statutory right that really

  16     exceeds the bounds of constitutional standing.

  17                    Now, I recognize that I've told the Court that

  18     it is collaterally estopped from looking at the standing

  19     issue.    We believe it was readily decided in Texas, but

  20     there are a myriad of other reasons why, in addition to the

  21     statutory bar date and standing, why this Court can and

  22     should dismiss Mr. Glen's case.

  23                    The first of which is it is clear from the

  24     statute that there is a scienter requirement.           It's clear.

  25     And Mr. Glen has not pled a knowing or intentional
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 20 of 88 PageID #: 1059
                                                                          20


   1     trafficking in the subject properties, despite three

   2     attempts to do so.

   3                    And words matter.     And Mr. Glen has never pled

   4     adequately, much less with specificity, that my clients and

   5     the other defendants on the line knowingly trafficked in

   6     these properties.      And there is ample authority out there,

   7     albeit it is not in the majority but there is authority out

   8     there that the scienter requirement means something.            And it

   9     has to be pled with some level of specificity in order to

  10     meet the pleadings standard.

  11                    THE COURT:    All right.    Focus, if you would, on

  12     the period after you all got these notices, that I think

  13     it's at least plausible to assume, expressly put you all on

  14     notice that these properties were confiscated.           Why has he

  15     not met the scienter standard even on your reading of the

  16     statute for at least the period from the date you got those

  17     notices?

  18                    MR. DUFFY:    Well, I think looking at those you

  19     have to conflate what is the exception for lawful travel.

  20     That all of the defendants on the phone, and particularly I

  21     know for a fact mine as well, have very carefully, working

  22     with professionals, been careful to make sure that anyone

  23     who travels to Cuba does so lawfully or books a reservation,

  24     does so lawfully.

  25                    And so the idea that plaintiff can make an
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 21 of 88 PageID #: 1060
                                                                          21


   1     assertion in a letter that these properties were, you know,

   2     confiscated and, ergo, that immediately satisfies the

   3     scienter requirement that we are knowingly trafficking

   4     conflicts with the language of the statute which creates an

   5     exemption for lawful travel.

   6                    And that's a part of our pleading here, that

   7     plaintiff cannot defeat the lawful travel exception which

   8     is created in the statute.       And I think when you look at

   9     the "knowing" requirement of the statute and then you look

  10     at what's the exception "created by lawful travel," it's

  11     clear that the mere sending of a letter restating an

  12     accusation that we're trafficking isn't enough to establish

  13     scienter at least with the specificity that is normally

  14     required.

  15                    THE COURT:    If there is one defendant, I think

  16     it was maybe Visa, that evidently contends that it changed

  17     its behavior in response to the notice letter, how do I

  18     factor that into the analysis?

  19                    MR. DUFFY:    Well, I think -- well, I'll let

  20     Visa counsel address that, Your Honor, after rebuttal.

  21     But I think the answer is Visa elected to change its

  22     behavior evaluating what potential risks were.           That does

  23     not mean that the other defendants, who looked at the lawful

  24     exceptions, worked very carefully to make sure they adhered

  25     with it, were somehow knowingly trafficking in the purported
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 22 of 88 PageID #: 1061
                                                                          22


   1     properties.

   2                    So I think it may be relevant.       Visa evaluated

   3     its litigation risks or made other considerations and Visa

   4     can address that in the rebuttal, but with respect to those

   5     entities that did not change the reservations or change

   6     their pattern of reservations in the subject hotels, they

   7     didn't do so because the statute creates a safe harbor

   8     for them.    And so if you can simply allege that you are

   9     trafficking and that is enough to satisfy the heightened

  10     standard of knowing and intentional behavior, I would think

  11     it would render the safe harbor null and void.

  12                    Briefly, Your Honor, on the amici.        We say in

  13     our opposition papers that we don't believe the Court should

  14     consider the briefs, but if the Court does, I would note

  15     particularly with respect to whether "acquire" means

  16     "inherit."

  17                    In several pages of citations to the

  18     Congressional record, so there is literally not one

  19     reference to inherited property being different from

  20     acquired property or some sort of nuance, an acquisition is

  21     different from inheritance.        What you see is there is ample

  22     citation that the drafters of this legislation intended to

  23     deter trafficking.

  24                    Well, that doesn't address the issue at hand

  25     for the Court.     And so we all recognize here that the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 23 of 88 PageID #: 1062
                                                                          23


   1     Helms-Burton legislation came out of a climate where the

   2     Congress and others wanted to make sure that individuals

   3     were not trafficking unlawfully in property that had been

   4     confiscated, but that does not address the central issues

   5     here, which is what is the purpose of the March 12th, 1996

   6     date, and what is the purpose of the language that one

   7     cannot bring a claim unless the national acquires ownership

   8     of the claim before March 12th, 1996.

   9                    So in our view, while the citation to the

  10     legislative history may be interesting for the overall

  11     intent behind the statute, it's irrelevant to the question

  12     that is being put before the Court today.

  13                    THE COURT:    Is the defendants' view that the

  14     legislation history is completely silent on inheritance?

  15                    MR. DUFFY:    Well, at least I have -- and

  16     admittedly, Your Honor, I have not reviewed the entirety of

  17     the legislative history.       I have looked at what has been

  18     cited by the amici as well as by plaintiff, and I have not

  19     been able to find any basis in the legislative history

  20     that it would make plain that the black letter definition of

  21     "acquire" should somehow strike out "inherit" from it.

  22                    So that's a qualified answer to say I haven't

  23     read the entirety of the legislative history, I have not,

  24     but I have seen what seen and what has been cited does not

  25     advance the ball proverbially as the plaintiffs in the amici
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 24 of 88 PageID #: 1063
                                                                          24


   1     claim.

   2                    Your Honor, one last point, and I know you

   3     raised it early on.

   4                    To the extent the Court is conflicted whether to

   5     preclude plaintiff from advancing this case, based upon the

   6     Texas actions, you know, the defendants are aware that there

   7     are other considerations, particularly the finality of that

   8     Texas case; and we would during the court to either, one,

   9     dismiss the case without prejudice or to hold the case in

  10     abeyance until such time that the Fifth Circuit clarified

  11     the issue.

  12                    If there are no further questions, Your Honor,

  13     I'm happy to field them or answer additional questions.

  14     We'll defer our time for rebuttal and for Mr. Shank and for

  15     anyone from MasterCard or Visa.

  16                    THE COURT:    Just a few more questions.       Thank

  17     you.

  18                    On the lawful travel exception or carveout from

  19     trafficking, the debate seems to be largely on whether who

  20     has the burden on this, and whether the plaintiff has to

  21     plead around it, and ultimately if the case went forward,

  22     who would have to prove that the travel was lawful or not

  23     lawful.

  24                    Help me.   What is the best argument for your

  25     view?
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 25 of 88 PageID #: 1064
                                                                          25


   1                    MR. DUFFY:    Well, you know, Your Honor, I

   2     recognize that there is authority that is going against us

   3     here that basically says that whether traffic is lawful is

   4     an affirmative defense.

   5                    Our view is that it is an element of the claim.

   6     That there is a carveout for lawful travel, and it is

   7     incumbent upon the plaintiff to demonstrate that this lawful

   8     travel exception should not apply.

   9                    So we cite this.      We cite that authority in our

  10     papers.    I recognize that there is conflicting authority

  11     that goes the other way.       I think it makes much more sense

  12     if the plaintiff is required to plead particularly given the

  13     scienter requirement of the statute.

  14                    THE COURT:    I'm sorry.    You got interrupted

  15     there.    Repeat that last sentence, please.

  16                    MR. DUFFY:    I think particularly given the

  17     scienter requirement in the statute.         When you read those

  18     two together, I think it makes clear that it is a burden on

  19     the plaintiff to prove, one, that the violation, the traffic

  20     was knowing and intentional and, two, that it isn't lawful.

  21     That it wasn't lawful travel.        So I think when you read

  22     those two components of the statute together, it is the

  23     plaintiff's burden.

  24                    THE COURT:    Okay.   And then, just going back

  25     to constitutional standing and injury for a second.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 26 of 88 PageID #: 1065
                                                                          26


   1                    If the claim could be acquired by inheritance,

   2     would the injury that the plaintiff's I think the aunt and

   3     mother suffered, would that injury pass with the claim

   4     through inheritance?

   5                    MR. DUFFY:    To me, the answer I think is no.

   6     The injury I think necessarily is to the individual or

   7     individuals who had ownership in the property who had the

   8     property stripped from them.        Okay?

   9                    To the extent that the claim was acquired

  10     and ownership of the property was never obtained by those

  11     individuals, I don't think that they can subsequently

  12     acquire a right to an injury that didn't exist or that

  13     didn't exist at the time, if that makes sense.

  14                    I don't think the injury travels with the

  15     subsequent inheritors or acquirers of the claim itself.

  16     It's just too attenuated.

  17                    I mean the analogy, the analogy I like to think

  18     about, Your Honor, if you own a watch and you have a son,

  19     your son may have an inherited interest in that watch and

  20     that watch is stolen from you and is subsequently sold.

  21     Your son, though he has, you know, has an inherited or a

  22     vested interest in that watch doesn't have the ability to

  23     pursue a claim, to seek redress for it.          He doesn't.    You

  24     do.   And the injury related to a subsequent sale of that

  25     watch never attorns to the heir to that watch.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 27 of 88 PageID #: 1066
                                                                          27


   1                    And I think that that's a useful way to think

   2     about that.     These hotels were confiscated from their

   3     owners.    The heirs may have had a vested remainder or

   4     potential interest in those hotels, albeit, you know, they

   5     never fully vested, but they cannot pursue an injury related

   6     to the subsequent sale, at least as I think of injury in

   7     fact under the constitutional standing requirement.

   8                    THE COURT:    Okay.   Thank you.    You have answered

   9     my questions for now.       Thank you very much.

  10                    Whoever is up next may proceed.

  11                    MR. BONEAU:    Thank you, Your Honor.      This is

  12     Craig Boneau from Reid Collin for plaintiff.           Good

  13     afternoon.

  14                    I want to start with addressing an issue that

  15     defendants sort of referenced a couple times about the

  16     litigation strategy of plaintiff, not because I think it is

  17     necessarily important to the issues at hand, but it does --

  18     it sort of colors all of the issues that are presented,

  19     particularly the collateral estoppel issue.

  20                    So, the defendants at least implied that

  21     plaintiff's filing of suits in different jurisdictions

  22     across the country was really an attempt to get different

  23     jurisdictions to decide the issue in the hope at least one

  24     of them would go plaintiff's way.

  25                    That is not at all what occurred.        Instead, the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 28 of 88 PageID #: 1067
                                                                          28


   1     reason plaintiff filed suits in various jurisdictions as

   2     defendants well know because they were participated,

   3     participated in bringing most of those cases into Delaware

   4     was because personal jurisdiction could only be obtained in

   5     particular jurisdictions across the country because of the

   6     way jurisdiction and general jurisdiction has evolved over

   7     the recent years.

   8                    So a number of plaintiffs or a number of

   9     defendants could only be sued in Nevada, for example, or in

  10     Washington state, for example, and not in Delaware.

  11                    Ultimately, the reason that the majority of these

  12     cases are in Delaware is because many of the defendants were

  13     incorporated in Delaware, thereby subjecting them to personal

  14     jurisdiction there, and the ones that were Expedia entities

  15     that sort of live under the Expedia umbrella, and Expedia

  16     agreed to waive a personal jurisdiction defense in Delaware

  17     for those entities, so that all of their companies could be

  18     sued in one location, thereby having a more efficient means of

  19     litigating the case.      So I just want to address that issue.

  20                    And to the extent that I know in the beginning

  21     Mr. Duffy referenced that almost all of plaintiffs' cases

  22     have been voluntarily or involuntarily dismissed, to be clear,

  23     the voluntary dismissals there were on agreement so that we

  24     could have all of these cases in one location and have an

  25     efficient litigation versus having litigations spanning the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 29 of 88 PageID #: 1068
                                                                          29


   1     entire country.

   2                    So I just wanted to address that on the outset.

   3                    THE COURT:    I appreciate that.     And that is the

   4     status there are no other cases at this point with your

   5     client pending in District Courts?         And I'm aware of the one

   6     appeal from Texas.      I don't know if there are there are any

   7     appeals from Florida.

   8                    MR. BONEAU:    No, that's right, Your Honor.        The

   9     appeal from Texas was actually filed in Florida against

  10     American Airlines.

  11                    And then American won a forum non-battle to have

  12     it sent to the Northern District of Texas, and so that one

  13     got transferred into the Northern District of Texas.            But

  14     that was the only other case in any District Court other

  15     than the two cases that you have before yourself.            So that

  16     is it.

  17                    THE COURT:    Okay.   Great.   Thank you.

  18                    MR. BONEAU:    Thank you.

  19                    Okay.   The other thing I would like to -- you

  20     know, I know that we, that defendants talk a lot about it

  21     and for reasons that make sense, the Court is focused on

  22     some of the intricacies and nuances of the statute in

  23     deciding these, the motions at hand and in discussing those

  24     motions.    But I think it is important to realize that what

  25     we have here is we have an individual -- the plaintiff isn't
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 30 of 88 PageID #: 1069
                                                                          30


   1     some person who is completely attenuated from this property

   2     in Cuba, that has no interest in it, that is, you know, as

   3     my counterparty mentioned, three series of inheritances away

   4     from the property.      This is an individual who played at this

   5     property as a child, who has memories of this piece of

   6     property that didn't have hotels on it.          It was just a piece

   7     of beachfront property that his family -- or a series of

   8     beachfront properties, I suppose, that his family owned

   9     through generations that ultimately was taken from his

  10     family by the Castro regime.

  11                    And although at the time it was taken, his

  12     mother and his aunt owned the property, it was a part of

  13     his childhood.     It is a part of his childhood that he still

  14     remembers to this day.

  15                    So I wanted to make the point that this isn't

  16     some many, many steps removed attenuated situation.            We

  17     are really talking about an individual who remembers the

  18     property and certainly feels the sense of loss as a result

  19     of the property having been taken from his family.

  20                    On the collateral estoppel issue, the Court

  21     really asks, you know, what I would say are important

  22     questions.

  23                    In your normal situation for collateral

  24     estoppel, the policy is a good one whereby you don't want

  25     to -- and defendants I think cited to some of these cases,
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 31 of 88 PageID #: 1070
                                                                          31


   1     you don't want a plaintiff to go lose a case and then file

   2     the same case against the same defendants in an effort to,

   3     quote-unquote, "have a rematch" wherein the same issues are

   4     litigated again in an attempt to try to just get a different

   5     outcome.    That is an inefficient use of judicial resources.

   6     It's an efficient use of defense resources.          It is harassing.

   7     Those are the types of things that collateral estoppel are

   8     designed to protect against.        This is affirmably not this

   9     case.

  10                    The Booking Agency case that is before Your

  11     Honor was filed the same day as the American Airlines case

  12     was filed.     And the credit card case that's before Your

  13     Honor was filed a week or so afterwards.          So effectively all

  14     of these cases were filed simultaneously.

  15                    The Northern District of Texas case was

  16     decided first is just a matter of happenstance.           It's not a

  17     situation where Mr. Glen went to the Northern District of

  18     Texas and sued these defendants and lost and then decided

  19     to go to Delaware to try to sue these defendants again in a

  20     different jurisdiction in the hope that the Third Circuit

  21     would look at it differently than what the Fifth Circuit

  22     look at it as.     That is not what we have here.

  23                    So for that reason alone, this Court should make

  24     its own determination particularly given when we're talking

  25     about subject matter jurisdiction.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 32 of 88 PageID #: 1071
                                                                          32


   1                    The Court in Texas didn't weigh all the facts on

   2     the merits in this case.       The Court in Texas decided at the

   3     outset that it didn't have subject matter jurisdiction so

   4     it couldn't decide the case and then it did go on in dicta

   5     to make some other findings that certainly are subject to

   6     collateral estoppel.      And I don't think at least today that

   7     the defendants even argued that they were.

   8                    And then in addition to -- I'm sorry.         Did you

   9     have a question, Your Honor?

  10                    THE COURT:    Not yet, but go ahead.

  11                    MR. BONEAU:    Okay.   Sorry.    Yes.   So in

  12     addition, under Third Circuit law, there is an exception

  13     even whenever collateral -- the sort of elements of

  14     collateral estoppels are met, there is still an exception.

  15     If sort of the landscape of the law has changed or as Your

  16     Honor pointed out, there is not a firmness to it.

  17                    And here, whenever the Northern District of

  18     Texas case was decided against Mr. Glen, that was literally

  19     the first case in the history of U.S. jurisprudence under

  20     Helms-Burton to determine the standing, the Article III

  21     standing issue.

  22                    Since then, every other court -- and admittedly

  23     there is not a lot of them because these cases have only

  24     been going on for a small period of time, but every other

  25     court that has decided the issue has gone the other
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 33 of 88 PageID #: 1072
                                                                          33


   1     direction, and has rejected either explicitly or implicitly

   2     the Northern District of Texas's approach to the Article III

   3     standing.

   4                    So given this is not a case where Mr. Glen is

   5     not really taking a second bite at the Apple, that the

   6     Northern District of Texas decision just happened to be

   7     faster than the Delaware court's decision, and because the

   8     landscape really has changed because when it was decided

   9     there was no landscape when the Northern District of Texas

  10     decided it, and subsequently there is at least some

  11     landscape and all of that landscape has gone in the other

  12     direction, it makes the most sense for this Court to go

  13     ahead and make its own determination as to the Article III

  14     standing and then subsequently the merits of the case versus

  15     just relying on what the Northern District of Texas did.

  16                    THE COURT:    All right.    Now, I do have questions

  17     on collateral estoppel.

  18                    MR. BONEAU:    Okay.

  19                    THE COURT:    Is that the situation I have here?

  20     Do you concede that the four elements of collateral estoppel

  21     are met?

  22                    MR. BONEAU:    I don't, Your Honor.      In

  23     particular, the facts really are slightly different.            One

  24     which is the largest fact that is different between the

  25     two situations is that here, you have trafficking that
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 34 of 88 PageID #: 1073
                                                                          34


   1     was -- that, as alleged, trafficking continued after the

   2     notice letters were provided, except for possibly Visa who

   3     at least has asserted that they pulled the plug on the

   4     trafficking once they received the notice letter.

   5                    All the remaining defendants, none of them

   6     have told us, and certainly we pleaded that they continued

   7     to do the -- the conduct that we allege is trafficking, they

   8     continued that after the notice letters.

   9                    In the American Airlines situation, the Court

  10     held because -- so I should take a brief step back.

  11                    In American Airlines, there was a slight amount

  12     of discovery done in Florida because the Court there, there

  13     was a jurisdictional fight, personal jurisdiction fight

  14     in Florida because American Airlines is incorporated in

  15     Delaware and its present place of business is in Texas, and

  16     plaintiffs alleged specific jurisdiction over them in

  17     Florida.

  18                    So there was a jurisdictional fight and the

  19     Court allowed for jurisdictional discovery.          And in the

  20     process of jurisdictional discovery, plaintiff there

  21     obtained information about what bookings occurred through

  22     the American Airlines system.        And there were no bookings

  23     that occurred after the notice letter was received.

  24                    So the Court in Texas determined that as a

  25     result of no bookings having occurred, there was no
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 35 of 88 PageID #: 1074
                                                                          35


   1     trafficking that occurred after the notice letter, that

   2     that was part of the Court's decision and part of the facts

   3     in that case.

   4                    Those aren't the facts in this case, and that

   5     makes the two cases different.

   6                    THE COURT:    How about the injury?      I think

   7     Mr. Duffy told us that you agree that the injury is the same

   8     as in the American Airlines case.         Is that correct?

   9                    MR. BONEAU:    So with regards to the Booking

  10     Agency case, the injuries are -- all of the injuries both

  11     in the American Airlines case and in this case relate to

  12     online booking agencies profiting from and allowing booking

  13     at the hotels that were built on Mr. Glen's family's

  14     property.    That is correct.

  15                    In the credit card case, that is a little bit

  16     different.     That isn't about booking.      The trafficking there

  17     is with regards to the use of the credit cards at the

  18     subject hotels.     So I would say I agree with Mr. Duffy to

  19     the extent we're talking about the booking agency case, but

  20     I would disagree with regards to the credit cards because

  21     that is really a separate issue.

  22                    THE COURT:    And with respect to collateral

  23     estoppel, what the defendants I think today are saying is

  24     perhaps the right course of action is that I just stay or,

  25     you know, hold in abeyance these motions and see what the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 36 of 88 PageID #: 1075
                                                                          36


   1     Fifth Circuit decides.       Would that be prejudicial to your

   2     client?    If so, how?    And are there any other reasons you

   3     would oppose what the defendants are now suggesting?

   4                    MR. BONEAU:    I think the answer is, I don't

   5     know that it would be prejudicial other than it would

   6     further delay the ultimate resolution of these cases, which

   7     we would prefer to move on and continue the process rather

   8     than have this case stayed pending the Fifth Circuit.

   9                    The other issue is that just regardless of

  10     what the Fifth Circuit says, I'm not sure what the Fifth

  11     Circuit's decision is necessarily determines what this

  12     Court should do and whether this Court should make its own

  13     determination particularly if it is related to the Article

  14     III standing issue.

  15                    Because as Your Honor noted earlier, regardless

  16     of what happens with this case, the Eleventh Circuit

  17     currently, unless it goes the other direction from what the

  18     District Courts have there done, there is already in effect

  19     a Circuit split on Article III standing.          There is no

  20     meaningful differences between the analysis that the

  21     American Airlines court did and what the Southern District

  22     of Florida did.     In fact, the Southern District of Florida

  23     just explicitly rejected the analysis that the Northern

  24     District of Texas applied to the Article III standing issue.

  25                    So I say all that to say our preference would be
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 37 of 88 PageID #: 1076
                                                                          37


   1     for Your Honor to reject the application of collateral

   2     estoppel and decide the underlying motions.

   3                    But if Your Honor was inclined to apply

   4     collateral estoppel, we would much prefer that you stay

   5     the case -- or not necessarily the stay the case but hold

   6     the decision in abeyance awaiting the Fifth Circuit because

   7     we, as you would expect, we anticipate winning in the Fifth

   8     Circuit.

   9                    And if we do, then we would -- if Your Honor

  10     were to apply collateral estoppel and dismiss this based

  11     upon a later reversed decision, then that would just

  12     complicate things in the Third Circuit and sort of drag

  13     things out in an unnecessary way for us to then come and

  14     have to unwind what happened here in Delaware.

  15                    So that's a long story, a long way to say we

  16     would prefer you to decide it unless you are going to decide

  17     it against us, in which case we would wish you to hold it

  18     abeyance.

  19                    THE COURT:    All right.    Got it.    You can move on

  20     to whatever you want to address next.         Go ahead.

  21                    MR. BONEAU:    Okay.   I think that it makes sense

  22     to talk about standing next.

  23                    The Court, the Third Circuit really, I think --

  24     let me just say, I think that the real issue on standing

  25     here that seems to be the two sides are viewing differently
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 38 of 88 PageID #: 1077
                                                                          38


   1     is whether or not the injury in fact arises to the concrete

   2     level as described by the Court in Spokeo.          Defendants

   3     obviously say that it does not, and we say that it does.

   4                    Under Third Circuit law, there is really two

   5     ways to get to concrete injury if what you are talking about

   6     is an intangible injury.       As I'm sure the Court is aware,

   7     intangible injury is a thing like economic law.           And those

   8     are simple.     I think that Justice Alito in Spokeo mentioned

   9     that is a pretty obvious way to get to standing.           But

  10     whenever you have an intangible harm, you don't have a

  11     direct economic harm as a result of whatever it is that is

  12     being complained of.      That gets a little more complicated

  13     and it takes a little more nuanced approach.

  14                    The Third Circuit has identified two means of

  15     getting to that, identifying whenever you have a concrete

  16     harm even though it is intangible.         That's the In Re:

  17     Horizon Healthcare Services case which we cite in our

  18     papers.

  19                    The first of those is, is the harm that is being

  20     addressed something that has historically been a harm that

  21     you can come to a court in England or America in order to

  22     seek redress upon?

  23                    And in our view, what we have here is such a

  24     harm because really what we're talking about is an unjust

  25     enrichment type claim.       That Mr. Glen isn't bringing suit
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 39 of 88 PageID #: 1078
                                                                          39


   1     against the defendants here because they have profited in

   2     a way and made money that he should have been making.

   3     That he should have been the one making the profit on the

   4     commissions related to either the use of a credit card, or

   5     the transaction fees that is associated with the use of a

   6     credit card, or the commissions for booking and staying at

   7     these hotel properties.       He is not saying that should have

   8     been his money.

   9                    What he is really saying, and what it creates a

  10     cause of action for is whenever the defendant profits off

  11     the use of property that has been confiscated by the Cuban

  12     government, then that is wrongful, and therefore a cause of

  13     action lies for that, which is a very similar paradox which

  14     you see for unjust enrichment claim, which is a claim that

  15     has existed in our jurisprudence for many, many, many years.

  16                    The second test is did Congress create, elevate

  17     a harm through statute that now gives rise, that maybe prior

  18     wasn't such a concrete harm but now has become concrete harm

  19     because Congress elevated it?

  20                    And the Court, the Third Circuit in Horizon

  21     Healthcare Services goes to through a pretty extensive

  22     discussion of that but effectively comes to the conclusion

  23     that unless you are talking about a very procedural and

  24     technical violation of a statute, if Congress went to the

  25     trouble of creating a cause of action that lies with the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 40 of 88 PageID #: 1079
                                                                          40


   1     violation of a statute, unless the cause, the claims that

   2     you are actually bringing are technical violations of that

   3     statute, which I think Justice Alito in Spokeo references,

   4     for example, if you have a statute related to the

   5     distribution of false information but what was distributed

   6     is an incorrect zip code, that is, it's hard to imagine why

   7     that would give rise all the way to a concrete harm, a real

   8     risk of injury, a real risk of harm.

   9                    But here that is not what we have.        Mr. Glen

  10     hasn't asserted any those types of harm.          What Mr. Glen has

  11     asserted is the exact substantive harm that Helms-Burton,

  12     the Title III of Helms-Burton is attempting to address,

  13     which is the trafficking of property that his family once

  14     owned and was taken from him by the Cuban government, by the

  15     defendants in this case.

  16                    And so in our view, both of the standing tests

  17     are met that the Third Circuit has outlined and under

  18     either, the injury, the claims that Mr. Glen asserts give

  19     rise to an injury in fact.

  20                    THE COURT:    So the defendants say that you've

  21     failed to point to any single tangible way that Mr. Glen's

  22     circumstances would have changed had the defendants never

  23     facilitated the bookings at the hotel.          Do you agree with

  24     that or disagree?

  25                    MR. BONEAU:    I agree with that, but that ignores
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 41 of 88 PageID #: 1080
                                                                          41


   1     that there is an entire separate section.          Sure.   So that is

   2     that there is an entire separate section of types of harm

   3     that can arise to concrete that is just, that is described

   4     as intangible, which is where the types of harm that this

   5     case is about fall.

   6                    These types of case doesn't follow.         It doesn't

   7     fall within intangible harm.        There is no economic harm to

   8     Mr. Glen because Expedia allowed someone to book on these

   9     hotels, and we haven't alleged that there is.

  10                    But there certainly are intangible harms here

  11     that give rise to the level of concreteness that has been

  12     described by both the Supreme Court and then subsequently by

  13     the Third Circuit.

  14                    Unless Your Honor has more questions on

  15     standing, I'd like to turn to the sort of the "acquire,"

  16     the inheritance 1996 issue.

  17                    THE COURT:    That's fine.

  18                    MR. BONEAU:    Okay.   Your Honor mentioned a few

  19     of the absurd results that we identified in our briefing,

  20     all of which we think certainly mean that the defendants'

  21     method of analyzing what the term "acquire" and what this

  22     means in the context the entire statute must be wrong.

  23                    There is one more that I -- that Your Honor

  24     didn't mention that I think is worth pointing out, which is

  25     if a corporation is the entity that is the U.S. national
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 42 of 88 PageID #: 1081
                                                                          42


   1     that held this, these claims as of 1995, that corporation

   2     can hold these claims for the next 200 years and never die

   3     and then bring these claims 200 years from now, assuming

   4     that all of the other requirements are met.

   5                    And so although Mr. Duffy explained one of the

   6     concerns with the way that plaintiffs are reading this is

   7     that multiple generations from now someone might bring a

   8     claim, that ignores the fact that that is exactly what could

   9     happen for corporations because they, unlike humans, aren't

  10     subject to the biological constraints that we are.

  11                    There is nothing in the statute, nothing in

  12     the legislative history that would suggest that Congress

  13     favored corporations bringing claims versus individuals

  14     particularly.

  15                    And I'll turn over some of this discussion to

  16     my colleague Mr. Dubbin, but particularly given that

  17     85 percent of the certified claim holders are individuals

  18     and not corporations.

  19                    The other issue on this concern that many, many

  20     many, many, many years ago or years from now, someone might

  21     be able to bring these claims kind of in perpetuity and that

  22     is really what Congress was trying to address ignores the

  23     fact that there is a limitation, there is a time limitation

  24     in the statute under 6084 that you can only bring a claim if

  25     the trafficking that you are complaining of has occurred
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 43 of 88 PageID #: 1082
                                                                          43


   1     within the two years prior to you bringing the claim.            So

   2     there is effectively a two year limitations period within

   3     the statute itself.

   4                    So, for example, whenever Mr. Glen brought these

   5     claims in 2019, any of these -- I'm sorry?

   6                    THE COURT:    You may have heard some background

   7     interference.     It was not me, though.

   8                    MR. BONEAU:    Okay.   Sorry.    Yes.

   9                    So if any of these entities had ceased their

  10     trafficking in 2016, they would have a defense.           That we

  11     haven't been doing this within the last two years.            The

  12     statute says you have to bring it within two years of

  13     trafficking, you haven't done that, and so, therefore, you

  14     know, we should be out.

  15                    So that concern isn't addressed by the statute,

  16     and this 1996 issue is not how Congress was attempting to

  17     address that issue.

  18                    So I would like to turn it over to my colleague

  19     Mr. Dubbin who as a representative of Mr. Torricelli and

  20     Mr. Burton has a particular insight as to what Congress's

  21     view of this issue was and the enactment of the statute.

  22                    THE COURT:    Sorry.   I will have some questions

  23     for him, but first for you, Mr. Boneau.

  24                    MR. BONEAU:    Yes.

  25                    THE COURT:    One of the defense arguments is if
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 44 of 88 PageID #: 1083
                                                                          44


   1     "acquired" has the more limited meaning that you argue for,

   2     they say Mr. Glen loses even under that scenario because he

   3     doesn't have a claim.       There is no other way he could have

   4     gotten it.     Respond to that argument.

   5                    MR. BONEAU:    Thank you.    I'm glad you brought

   6     that argument up, Your Honor.

   7                    That argument assumes that this term "acquired"

   8     really just means the word "had."         It includes -- it means

   9     that Mr. Glen's mom and aunt had to have acquired the claims

  10     in the past.     But it's a great example of why "acquired"

  11     can't mean what they say it is.

  12                    Because Mr. Glen and Mr. Glen's mom and aunt and

  13     all the other U.S. nationals and Cubans whose property was

  14     expropriated during the Castro's regime, the revolution had

  15     been 60 years ago, it doesn't make any linguistic sense that

  16     they acquired a claim when their property was taken.            Just

  17     like it wouldn't make any linguistic sense to say that a

  18     company whose directors fraudulently misappropriated their

  19     assets acquired a breach of fiduciary duty claim as a result.

  20                    The claim arose, they have the claim, but they

  21     didn't acquire the claim.       You acquire a claim when you go

  22     out into the market and you take assignment of a claim.             You

  23     don't acquire a claim just because you have been harmed.

  24                    You say the claim arose, but you don't say that

  25     you acquired it.      Just like you don't say that you acquired
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 45 of 88 PageID #: 1084
                                                                          45


   1     -- I have brown hair.       I know you can't see it because we're

   2     in the telephonic world that we're in now, but I wouldn't

   3     say that at first I acquired brown hair.          I just have it.       I

   4     had brown hair.

   5                    Mr. Glen's mom and aunt didn't acquire the

   6     claims whenever the -- to this confiscated property.            They

   7     just had them because the property was confiscated from

   8     them.

   9                    Similarly, Mr. Glen didn't have to acquire the

  10     claims because he didn't buy.        There was no transaction

  11     whereby he transacted his mom or his aunt to acquire the

  12     claim.    He now stand in their shoes because they unfortunately

  13     passed and the claim has passed to him through inheritance.

  14                    But the term -- the use of the "term" acquired

  15     in the way that defendants want to use it makes no sense if

  16     they're saying that not only does Mr. -- does it not make

  17     sense -- not only did Mr. Glen acquire the claim, he

  18     inherited.     But if inheritance doesn't mean acquire, then he

  19     must not have it because his mom and aunt acquired it back

  20     in 1960.

  21                    THE COURT:    So do you point to any provision

  22     in the Helms-Burton act that says someone in your client's

  23     position has the claim or are we just supposed to know it

  24     exists?

  25                    MR. BONEAU:    Well, so it's a fair point.       And
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 46 of 88 PageID #: 1085
                                                                          46


   1     there isn't anything in Helms-Burton.         I can't point to

   2     anything in Helms-Burton that makes it explicit that

   3     inheritance is okay, but assignment isn't, or claims trading

   4     isn't.

   5                    But the legislative history certainly, while

   6     silent on inheritance, as Mr. Duffy referenced isn't silent

   7     on what this particular provision was attempting to address,

   8     which is claims trading after Helms-Burton was enacted.

   9     That is what Congress -- I think Mr. Dubbin maybe is even

  10     better suited to discuss this.        But that is what Congress

  11     was attempting to address.       So it is unsurprising that

  12     inheritance isn't discussed because Congress didn't, it

  13     didn't occur that inheritance could be the thing that is

  14     even being addressed or discussed as part of this term

  15     "acquired."

  16                    The thing that people were concerned about was

  17     claims trading, an assigning for value of these claims

  18     after Helms-Burton got enacted.        So that is what is being

  19     discussed.     Inheritance is discussed not because they just

  20     assumed it was there but because they assumed it wasn't.

  21                    So unless Your Honor has more questions for me,

  22     I think Mr. Dubbin might be better suited to discuss some of

  23     these issues.

  24                    THE COURT:    Yes, I do have questions for you on

  25     some of the other issues, but why don't we turn it over to
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 47 of 88 PageID #: 1086
                                                                          47


   1     him now just briefly on the legislative history.

   2                    MR. BONEAU:    Absolutely.

   3                    THE COURT:    Mr. Dubbin, you can go ahead.

   4                    MR. DUBBIN:    Sure.   Thank you very much, Your

   5     Honor.    Sam Dubbin on behalf of Dan Burton and Robert

   6     Torricelli.

   7                    The lack of reference to inheritance in the

   8     statute is a natural consequence of the fact that there is

   9     no way in the world that Congress would have intended to

  10     have a claims process for confiscations that occurred 30 to

  11     35 years previously, where they also put in an opportunity

  12     for the President to suspend the operability of that claim

  13     for God knows how many years.

  14                    And then what the stated purpose, and this is

  15     stated in the legislative language itself, that the Title

  16     III remedy is to allow U.S. nationals whose property was

  17     confiscated by the Castro regime to receive compensation

  18     as they would be under international law and to deter the

  19     Castro regime from trafficking in that property.

  20                    The idea that inheritance would be barred when

  21     the claims may not, would not come into effect for at least

  22     35 years from the original confiscation and then in terms of

  23     24 years later makes absolutely no sense.

  24                    THE COURT:    Yes.   Let me ask you a few

  25     questions, Mr. Dubbin.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 48 of 88 PageID #: 1087
                                                                          48


   1                    MR. DUBBIN:    Sure.

   2                    THE COURT:    You do agree that the legislative

   3     history as well as the statute are completely silent on

   4     inheritance; is that right?

   5                    MR. DUBBIN:    On the concept of it.      On the word

   6     "inheritance," yes, but not the notion, Your Honor.

   7                    THE COURT:    So where do I find reference to the

   8     notion of inheritance in either the legislative history or

   9     the statute?

  10                    MR. DUBBIN:    Because the fact that the rights

  11     were acquired by individuals prior to March 12th, 1996, on

  12     confiscations that occurred in the early '60s meant that

  13     the likelihood was that they would -- that they could have

  14     died before it would actually be able to be brought to the

  15     Court.

  16                    And so it's implicit, and I'll address the

  17     implicit right of heirs to bring claims like this separately

  18     if Your Honor doesn't mind, but ... So my answer is it's

  19     implicit in the framework of the statute.          I admit it

  20     doesn't say inheritance anyplace, but it is implicit that

  21     claims of this nature would be available to the heirs of the

  22     people for whom the property was actually confiscated.

  23                    THE COURT:    Does any portion of your brief have

  24     any specific reference to this "acquires" provision we're

  25     talking about?
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 49 of 88 PageID #: 1088
                                                                          49


   1                    MR. DUBBIN:    Only in the sense that as I cite

   2     the House Committee Report referencing both (a)(4)(B) and

   3     (a)(4)(C) as being intended to eliminate any incentive that

   4     might otherwise exist to transfer claims to confiscated

   5     properties in order to take advantage of the remedy.

   6                    THE COURT:    Is there a part that says it is in

   7     part designed for that?

   8                    MR. DUBBIN:    Yes, intended in part to eliminate

   9     any incentive that might otherwise exist to transfer claims

  10     to confiscate a property to U.S. nationals, to take

  11     advantage of the remedy.       I wouldn't read into that the

  12     intent to disallow people to inherit the claims because as

  13     Your Honor pointed out, the literal reading that the

  14     defendants give to their interpretation, when you look at

  15     subsection C, it says:       In the case of property confiscated

  16     on or after March 12th, 1996, the United States national,

  17     who, after the property is confiscated, acquires ownership

  18     of a claim to the property by assignment for value may not

  19     bring an action on the claim under this section.

  20                    But under the liberal reading, that person could

  21     bring a claim if he inherited it because it only precludes

  22     the bringing of a claim by someone who acquired it by

  23     assignment for value.

  24                    THE COURT:    I understood Mr. Duffy to disagree

  25     and to say that that was not his position, but I
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 50 of 88 PageID #: 1089
                                                                          50


   1     understand --

   2                    MR. DUBBIN:    But he can't just state the fact

   3     that that is what the literal language says.           So if literal

   4     language applies to (B), it should apply to (C).

   5                    THE COURT:    You have a lot of arguments, and the

   6     plaintiff, too, about the defendant's interpretation would

   7     render the law meaningless or, you know, it is inconsistent

   8     with the broad remedial purpose of the statute to come

   9     out the way the defendants want, but at the same time, of

  10     course, Congress put in the ability of the President to

  11     suspend Title III private rights of action apparently

  12     indefinitely but certainly in six month increments.            It

  13     ended up being 20 plus years.

  14                    Why couldn't this same argument about render it

  15     meaningless be made, you know, about that provision, but we

  16     know Congress put that provision in, so I guess isn't there

  17     a real tension in what you're arguing?

  18                    MR. DUBBIN:    No.   Excuse me, Your Honor.        No,

  19     that is actually consistent with my argument.           Because

  20     Congress understood that the right to sue may not come

  21     into reality for some period of time, whether it was six

  22     months only or several increments of six months.           But

  23     they certainly understood that when the time came, when a

  24     President decided to that Cuba was not going to become

  25     democratic and that it was no longer acceptable in whatever
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 51 of 88 PageID #: 1090
                                                                          51


   1     diplomatic efforts were being made to bring in a democracy,

   2     that the time for remedy would be brought into effect,

   3     that that remedy should be effective and that it should (A),

   4     provide compensation to U.S. nationals whose property has

   5     been confiscated and (B), be a disincentive to local

   6     corporations to traffic in confiscated property.

   7                    I believe that is consistent, Your Honor.

   8                    THE COURT:    Isn't there --

   9                    MR. DUBBIN:    That is exactly what happened.        It

  10     took 24 years before the remedy was activated.

  11                    THE COURT:    It seemed from like a lot of what

  12     you quoted as the legislative history that what the main

  13     concern of at least the legislators feel you quoted was a

  14     third party or with a third nation coming in and buying

  15     things like the subject property, you know, directly from

  16     the Cuban government or representatives from the Cuban

  17     government and propping up the Castro regime through that

  18     type of direct cash infusion.        It just seems like a lot of

  19     it wasn't concerned with the, I don't know, I suppose the

  20     more tangential type of allegation here.

  21                    Is that an incorrect reading of the portions

  22     that you have highlighted for me?

  23                    MR. DUBBIN:    Yes, Your Honor.     I mean, they're

  24     at least co-equal purposes.        And the one is stated in

  25     Section 608(1), the actual Congressional findings.            The
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 52 of 88 PageID #: 1091
                                                                          52


   1     individuals have a right to enjoy property which is

   2     described in the United States Constitution.           The wrongful

   3     confiscation or taking of property belonging to United

   4     States nationals by the Cuban government, the subsequent

   5     exploitation of this property at the expense of the rightful

   6     owner undermines the comity of nations, the free flow of

   7     commerce and economic development, and therefore it goes

   8     back.

   9                    And it continues to go into it's in the

  10     interest of Cuban people that the Cuban government respect

  11     the property rights of Cuban nationals and that the

  12     trafficking and confiscated property provides designated

  13     currency to the Cuban government, and that the purpose of

  14     the law is to protect the claims of United States nationals

  15     who had property wrongfully confiscated by the Cuban

  16     government.

  17                    Those are coequal purposes, Your Honor.         And

  18     they're both outlined in Section 608(1).          And I guess I'd

  19     have to go back and re-read the excerpts that I quoted, but

  20     I would -- I would not say that there was a balance to the

  21     points you made rather than compensation to the individual.

  22     And the article by Senator Helms's staff director that I

  23     quote in the brief as well, you know, points that out.

  24     That Senator Helms was uniquely interested in the lack of

  25     international legal opportunities for restitution of
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 53 of 88 PageID #: 1092
                                                                          53


   1     confiscated property.       And that was why he felt that this

   2     exception was always necessary.

   3                    THE COURT:    All right.    I am going to have a few

   4     more questions for Mr. Boneau, but --

   5                    MR. DUBBIN:    Could I?    Would you mind?     I have

   6     one other point I'd like to make, if Your Honor would

   7     indulge me.

   8                    Because I was brought this question about, you

   9     know, how do we make sure that heirs are allowed to bring

  10     these claims when you have an ambiguity in the statute?

  11                    My experience, you know, as an attorney, I've

  12     been representing the Holocaust community for over 20

  13     years seeking restitution of the looted assets.           And in

  14     every single one of those cases, it is implicit in the

  15     restitutionary scheme that heirs are entitled to assert

  16     the property rights of their parents and grandparents

  17     because of the passage of time since the original violation

  18     of international law, the original confiscation.

  19                    I've litigated the Hungarian Gold Train case in

  20     the Southern District of Florida, Rosner vs. United States

  21     of America.     That was a case where the Hungarians and Nazis

  22     had confiscated the Jews property.         It was put on a train.

  23     The train was headed for wherever Hitler thought he was

  24     going to retire when the war ended.         The Hungarians handed

  25     the train over to the United States Army who do not handle
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 54 of 88 PageID #: 1093
                                                                          54


   1     the property in conformity with U.S. and international law,

   2     and the U.S. classified that information for 50 years and it

   3     was brought out in a Presidential Report in 1999.

   4                    So we filed that case against the United States

   5     for a breach of implied contract for bailment.           And the

   6     judge, Judge Seitz in that case, made it clear the U.S.

   7     Government who asserted every single argument you can

   8     imagine against the plaintiffs never argues that the

   9     plaintiffs themselves did not have the same rights as their

  10     parents in the property, that they were teenagers at the

  11     time it was confiscated.

  12                    There was another reported case called Bodner v.

  13     Banque Paribas where the Holocaust survivors sued the French

  14     banks for having, you know, confiscated -- participated in

  15     the confiscation of their parents' bank accounts.            And in

  16     that case, and, of course, that case was brought in the year

  17     2000, even though the confiscations took place during the

  18     Holocaust over 50 years previously.

  19                    In that case, the defendants actually did argue

  20     that the survivors, the plaintiffs had no legal basis to

  21     bring the claims which had not accrued to them but it

  22     accrued to their parents, and the Court rejected that and

  23     said many of the relatives of the named plaintiffs died in

  24     the concentration camps in Europe during the Holocaust.

  25     They had resided in France before their detention in the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 55 of 88 PageID #: 1094
                                                                          55


   1     concentration camps.      And under French law, Title 2, in

   2     light of possession of all assets, the intestate decedents

   3     vested immediately in the descendants' legatees.           Upon the

   4     deaths, the descendants' property passes immediately to

   5     those entitled without passing through the intermediary of

   6     an estate.     Courts are involved only in the event of adverse

   7     litigation.     Thus, plaintiffs who was parents died in Nazi

   8     concentration camps may properly bring this action in their

   9     own names.

  10                    So when you have -- and there was, there was a

  11     third case, if I could raise it, Your Honor, because it's

  12     also one that I was involved with.         And that is under the

  13     Social Security Act, there is a federal statute that says

  14     that payments made by the Nazi regime to individuals because

  15     of their status as victims of Nazi persecution shall be

  16     disregarded in determining eligibility for the amount of

  17     benefits for services to be provided under federal law or

  18     under federally assisted programs which provides benefits

  19     of services based in whole or in part on need.

  20                    So there was gentleman in New York whose parents

  21     were both survivors.      They had received compensation from

  22     the German government which they put into a trust, and when

  23     they died the trust was inherited by this individual.

  24                    The Social Security Administration took the

  25     position that because he wasn't the recipient of the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 56 of 88 PageID #: 1095
                                                                          56


   1     payments himself that those -- that corpus was to be

   2     included in his list of assets so that he was then denied

   3     the SSI benefits and he was actually an indigent individual.

   4                    We brought that case -- so we appealed that case

   5     to the Administrative Law Judge who reversed what the legal

   6     office, SSA wanted to say, wanted to do and he wrote:

   7     Principles of statutory construction, federal agency

   8     interpretation and case law, and the Doctrine of

   9     International Comity all support the continuation of the

  10     resources of restitution clause after the death of the

  11     recipient to the immediate heirs.

  12                    To construe the exemption in favor of the

  13     immediate heirs is to be consistent with the intent of the

  14     act which sought to further the German government's purpose

  15     in making restitution payments to victims of Nazi

  16     persecution, to redress the damage done to the persons they

  17     persecuted and the damage that the devastating and permanent

  18     consequences of the Nazi's persecution inflicted on their

  19     families as well.

  20                    And in making that analysis, Your Honor, the

  21     Administrative Law Judge cited Grunfeder vs. Heckler, 748

  22     F2d 503, Second Circuit case, where the SSA had previously

  23     tried to deny heirs the benefit of reparations payments made

  24     to the parents, and the Court said no.          The reason Germany

  25     made those payments had a restitutionary purpose.            It wasn't
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 57 of 88 PageID #: 1096
                                                                          57


   1     to just give people a basic amount of money to live on.             It

   2     was to say you need to be compensated for the harms that

   3     were caused.

   4                    And so I am suggesting to Your Honor that the

   5     same restitutory purpose with the Helms-Burton Act has

   6     implicit in it that -- and it would also be assumed by the

   7     Congress that these would be able to be inherited.            That the

   8     March 12th, 1996 date is not some "arbitration date that

   9     Congress picked in order to stop, to have a limit to claims"

  10     but it was the date, the date the law was passed, and they

  11     didn't want to have commercialization of claims after, you

  12     know, they were, you know, acquired prior to that date.

  13                    There was certainly nothing about blocking

  14     inheritance that makes any sense under law.

  15                    THE COURT:    All right.    Thank you.

  16                    Mr. Boneau, I want to use the remaining time

  17     for your side to ask you a few questions on some of these

  18     other issues, some of which we might have touched on, but

  19     on scienter, if I were to agree with the defendant's

  20     interpretation of what the statute requires, would that

  21     mean that your client are limited only to trafficking that

  22     occurred after you provided the pre-suit notice to each

  23     defendant?

  24                    MR. BONEAU:    I would say no, Your Honor.       I

  25     think that if you were to go with defendants' view of the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 58 of 88 PageID #: 1097
                                                                          58


   1     world, that this scienter becomes easier to establish after

   2     they received the notice letter and they continued to do the

   3     trafficking.

   4                    But as we outlined in our brief, we still

   5     believe that even if they're right, they still should have

   6     known, if they did not know, that the property that they

   7     were dealing with was confiscated because President Clinton

   8     put everyone on notice in 1996.        And there is --

   9                    THE COURT:    Let me stop you.     Yes, hold on.

  10     Don't those arguments risk transforming this into a strict

  11     liability statute in eliminating scienter requirement

  12     essentially?

  13                    MR. BONEAU:    No, Your Honor.     Because there are

  14     certainly ways in which a potential commercial actor could

  15     end up having profited from commercial activity in Cuba but

  16     not knowingly do so and not intentionally do so.

  17                    An example would be if -- you know, many of the

  18     hotels are Spanish hotels because of the connection between

  19     Cuba and Spain.     So a towel manufacturer from Spain might

  20     make towels and sell them to a distributor in Spain that

  21     in turn sells the towels that it distributes to Melia in

  22     Spain, and then the Melia hotel chain may distribute those

  23     towels to its hotels everywhere, including in Cuba.

  24                    In that situation, the towel manufacturer,

  25     despite the fact that if you trace the steps far enough, the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 59 of 88 PageID #: 1098
                                                                          59


   1     profit that it made on the sale of its towels is tied to the

   2     fact that that towel is sitting in a hotel in Cuba and being

   3     used by people staying in that hotel.

   4                    THE COURT:    Right.   But --

   5                    MR. BONEAU:    That towel manufacturer --

   6                    THE COURT:    On your view of the statute, that

   7     towel manufacturer, if they know and intend that some of

   8     their towels will end up being in Cuba regardless of where

   9     in Cuba, what property, et cetera, they're liable; right?

  10                    MR. BONEAU:    Assuming that they know and intend

  11     that their towels are going to be used at hotels of

  12     properties in Cuba, I think that is correct.

  13                    THE COURT:    Even if it turns out that the

  14     property that the hotels in Cuba is on was not confiscated.

  15                    MR. BONEAU:    Oh, no.    Then there would be no

  16     liability because there would be no underlying claim.

  17                    THE COURT:    You would satisfy the scienter

  18     element but no underlying claim, I guess.

  19                    MR. BONEAU:    Correct.

  20                    THE COURT:    All right.    On the residential use,

  21     there is, you know, some back and forth on this in the

  22     briefing.

  23                    If the facts were to show that somebody

  24     actually does live right now at one of these hotels, you

  25     know, they're a long term resident or, you know, there is
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 60 of 88 PageID #: 1099
                                                                          60


   1     one condo in the building or the manager lives there

   2     permanently, what would that do to the dispute here?

   3                    MR. BONEAU:    Well, that is an interesting

   4     question.

   5                    I don't think that it should change anything.

   6     I think that what the residential exception was really

   7     attempting to address was people who live at a place in Cuba

   8     that was confiscated, you know, 60 years ago and now it

   9     houses, this is an apartment complex that houses just Cuban

  10     citizens, and those citizens are provided services.            They

  11     have cable, they have Wi-Fi or they have, you know, whatever

  12     the services that are being provided and those services are

  13     ultimately provided by a third-party that exists outside of

  14     Cuba, a Spanish company of some sort.

  15                    That that company shouldn't be sued for

  16     providing services to Cuban citizens because the efforts

  17     of Helms-Burton weren't to prohibit Cuban citizens from

  18     receiving services or products.        It was really addressing

  19     commercial activity that was leading to the propping up of

  20     the Castro regime.

  21                    So a hotel whose main purpose is to be a hotel,

  22     that also has condos, that shouldn't entirely erase the fact

  23     that the claims that we're talking about are not about sells

  24     of condos to Cuban citizens.        The claims that we're talking

  25     about are reserving rooms at a hotel in Cuba or using a
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 61 of 88 PageID #: 1100
                                                                          61


   1     credit card at a hotel in Cuba, but regardless we certainly

   2     have pleaded and I don't think the plaintiffs have raised

   3     the potential that there are condos on these properties.

   4                    And so certainly at this stage, there is nothing

   5     in the record that would suggest that that particular issue

   6     is really before the Court.

   7                    THE COURT:    Okay.    On --

   8                    MR. BONEAU:    Although it is.

   9                    THE COURT:    Right.   On the lawful travel

  10     exception, at least some of the defendants argue that if the

  11     burden is placed on them, it is then an impossible burden to

  12     meet what makes for lawful travel is very complicated, a lot

  13     of factors when you are traveling to Cuba, and they will

  14     not have access to that information on everyone who books

  15     something through their services or using their credit cards

  16     or whatever.     Therefore, that may transform this into

  17     something akin to a strict liability statute.

  18                    Address that argument.

  19                    MR. BONEAU:    So I don't know that that is true,

  20     first of all.     In order to travel to Cuba, my understanding

  21     is there is a checklist that one has to go through,

  22     particularly if you are coming from the U.S., where you have

  23     to identify why you are going there, why is it okay to do

  24     so.   And these travel companies whether they collect that

  25     information and keep it or they don't, they certainly have
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 62 of 88 PageID #: 1101
                                                                          62


   1     the information related to who it was that used either

   2     their credit cards or who it was that made the bookings

   3     though their website, through their -- to the subject

   4     hotels.    And so whether or not they currently own it, which

   5     they may, that doesn't mean that that is the end of the

   6     inquiry.    If in fact it's an affirmative defense, they have

   7     to go get the evidence that they need to prove their

   8     affirmative defense.      They have to go get it from the people

   9     who they have the information from who those people are if

  10     they don't currently have it.

  11                    But really the lawful travel defense doesn't

  12     stop at a lawful travel, Right?        The term "necessary" is

  13     there.    So I just want to -- I know it is not really what

  14     Your Honor asked, but I just want to point out that

  15     regardless of whether or not they establish what happened

  16     was lawful, they can't establish that what they are doing is

  17     necessary as the Third Circuit has interpreted it.            And in

  18     fact, the way that Expedia in particular identified this in

  19     their brief, they effectively -- if I can -- if you give me

  20     a moment to get the actual language?

  21                    The language of the "lawful travel exception"

  22     says:    "Transaction and uses of property into the lawful

  23     travel in Cuba, to the extent that such transactions and

  24     uses of property are necessary to the conduct of such

  25     travel."
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 63 of 88 PageID #: 1102
                                                                          63


   1                    So it's incident to travel, lawful travel to

   2     Cuba, and then necessary to such travel.

   3                    And Expedia in its brief basically -- and not

   4     basically, it explicitly says, "Necessary and incident to

   5     means related to," meaning that the second cause of that

   6     sentence is irrelevant if in fact related to.           Because

   7     otherwise you just -- the cause just says travel or, you

   8     know, uses of property that is related to travel, to the

   9     extent that it is related to travel.

  10                    So that can't be what it means.        Necessary

  11     means what the Third Circuit says it means which is

  12     required.    And it is not required that any of the services

  13     that are provided by any of these defendants be used in

  14     order to travel to Cuba.

  15                    For the booking agencies, you could use Expedia

  16     or you could use Hotels.Com or you could use Travelocity or

  17     you could use any one of these defendants but not all of

  18     them, or you could just go straight to the hotels and book

  19     your reservation.      You certainly don't -- it's not needed

  20     that any one of them provide the services that they provide.

  21                    Similarly, for the credit cards, you could use a

  22     MasterCard, you could use Visa, or you could use neither and

  23     just pay cash.

  24                    There are multiple alternatives to do what you

  25     need to do.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 64 of 88 PageID #: 1103
                                                                          64


   1                    And, finally, there is no need that you stay at

   2     these particular hotels when you are Cuba.          You can stay at

   3     many hotels, whether it be at Varadero, or Havana or

   4     anywhere else in Cuba.

   5                    So although the lawful travel portion of that

   6     phrase could potentially called an evidentiary headache for

   7     defendant, it's sort of beside the point because they can't

   8     prove, they'll never be able to prove what is necessary, so

   9     a travel exception is not going to apply.

  10                    THE COURT:    All right.    Then on the election of

  11     remedies point, if I were to permit another amendment to

  12     the complaint, can you, of course, consistent with your

  13     obligations under Rule 11, can you plead in greater

  14     specificity exactly how these properties are not the

  15     properties that were at issue in that earlier case?

  16                    MR. BONEAU:    We can.    There are different

  17     properties.     I don't view our pleadings that they're

  18     different properties as conclusory, it's just a simple

  19     statement.     They're different properties.

  20                    It's like saying they're different cars.

  21     They're just, they're different pieces of land, the hotels

  22     are different hotels.       But to the extent that Your Honor

  23     would like more detail or a map or a picture or something

  24     that more explicitly sort of supports the statement that

  25     they are different hotels, we would be more than happy to
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 65 of 88 PageID #: 1104
                                                                          65


   1     do that on amendment.

   2                    THE COURT:    Okay.   Thank you very much.      I gave

   3     plaintiff about five extra minutes, and we'll add five

   4     minutes to the defendants' time, and we'll turn it back to

   5     them at this point.

   6                    MR. BONEAU:    Thank you, Your Honor.

   7                    MR. SHANK:    Good afternoon, Your Honor.       This is

   8     David Shank representing the Expedia entities.

   9                    There are three very strong reasons for

  10     dismissal that you have heard today.         All of them stand on

  11     their own feet, and nothing that plaintiffs have said

  12     undermines any of them.

  13                    No. 1.   The decision in Glen v AA precludes Glen

  14     from relitigating standing in this case, and that precludes

  15     them from maintaining this action.

  16                    No. 2.   Even if Glen had not already litigated

  17     and lost the very standing argument he makes here, he hasn't

  18     suffered injury in fact caused by the defendants alleged

  19     conduct and he doesn't have standing.

  20                    And, third.    Even if Glen could demonstrate

  21     standing, his actions still fail as a matter of law for

  22     multiple reasons, but most notably which is he did not

  23     acquire ownership of the properties before March 12th, 1996.

  24                    I'd like to start by responding to some of the

  25     arguments that plaintiff's counsel made about a claim for
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 66 of 88 PageID #: 1105
                                                                          66


   1     issue preclusion.

   2                    The standing issue in this case is exactly the

   3     same as a standing issue that Mr. Glen litigated against

   4     American Airlines in the Northern District of Texas.            The

   5     conduct is the same.

   6                    Importantly, the American Airlines case is not

   7     about offering flights.       Your Honor asked a question about

   8     that at the beginning.       It has nothing to do with operating

   9     flights.    It is about the fact that the American Airlines

  10     website, when someone is on there booking flights, offers

  11     the opportunity to book hotels.        And, in fact, it does it

  12     through one of the entities of the defendants here, I

  13     believe.

  14                    So that case is exactly the same as the OTA or

  15     Online Travel Agency case here.        It is about booking hotels

  16     that Mr. Glen alleges stand on property that his mother and

  17     his aunt allegedly owned at the time it was confiscated.

  18     This is the same case.

  19                    The cases in Florida are not the same case.

  20     They are distinguishable.

  21                    Now, plaintiff's counsel said that those cases

  22     disagreed with the analysis in American Airlines v Glen.

  23     That is not correct.

  24                    The Havana Docks case, for instance, expressly

  25     distinguished Mr. Glen's standing argument from the argument
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 67 of 88 PageID #: 1106
                                                                          67


   1     that was being made in that case, and they distinguished

   2     the argument on a very notable basis, which is that Mr. Glen

   3     never owned these properties, and, therefore, he does not

   4     argue that his injury stems from the confiscation of the

   5     properties.     He admits that in his brief.

   6                    The Havana Docks case, the plaintiff there owns

   7     the properties at the time of confiscation, and it was on

   8     that basis that the Court in Havana Docks distinguished

   9     Glen.

  10                    So there is no uncertainty in the law that would

  11     justify declining to follow collateral estoppel in this

  12     case.    There is no conflict in the law.

  13                    Now, what there is is a pending appeal, as Your

  14     Honor noted.     And Your Honor does have the discretion to

  15     decide to wait to see how that pending appeal comes out in

  16     order to avoid what would be a procedural morass if the

  17     Fifth Circuit did reverse, which we don't think is likely,

  18     but then we had to fix the judgment here because of that

  19     reversal.

  20                    So, Your Honor does have the discretion to

  21     stay this matter and wait for the Fifth Circuit to we think

  22     affirm the judgment below.       But there has not been this

  23     ambiguity in the state of the law on this issue, which is

  24     whether Robert Glen has suffered an injury in fact as a

  25     result of the conduct of defendants who transacted with
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 68 of 88 PageID #: 1107
                                                                          68


   1     these hotels in one way or the other.

   2                    I also want to respond to plaintiff's argument

   3     about the various cases that were filed around the country,

   4     because this issue that plaintiff complains about is really

   5     a problem of their own creation.

   6                    It is true that there were a number of matters

   7     that were filed against different Expedia entities.            And we

   8     agreed for those to be consolidated in Delaware, and that is

   9     not the basis of our argument here.

  10                    But it is equally true that plaintiff

  11     intentionally, even if you put all the online travel cases

  12     together as they are today, plaintiff intentionally filed

  13     three separate actions across two different courts even

  14     though there is no dispute that every single defendant or

  15     the defendant in the Texas action and the defendants here

  16     are either subject to personal jurisdiction in Delaware

  17     because they're Delaware corporations or conceded to that

  18     jurisdiction.

  19                    But for whatever reason, the plaintiff wanted

  20     to take a shot at getting one of these cases in Miami and

  21     didn't want to plead the Visa/MasterCard case in the same

  22     cases as the online travel agencies.         And, you know, maybe

  23     that wasn't because plaintiff wanted to try and see if he

  24     could get several bites at the apple and see which court was

  25     going to be more favorable, but it is still a problem of his
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 69 of 88 PageID #: 1108
                                                                          69


   1     own creation, and he cannot now complain to the Court and

   2     say, well, this really doesn't serve the purposes of

   3     collateral estoppel because this is really his fault.

   4                    One other point I wanted to bring up on

   5     collateral estoppel is the argument that there are different

   6     allegations about scienter between the American Airlines

   7     case and these cases, but that has no bearing on whether the

   8     standing issue here was already decided in American Airlines

   9     because the scienter question has nothing to do with

  10     standing.

  11                    The standing question is quite straightforward.

  12     It is simply:     Was Glen injured in some concrete way as a

  13     result of the defendants' conduct?         And that has nothing to

  14     do with whether or not the conduct was immediately ceased

  15     after receiving the demand letter or not.

  16                    So the second reason for dismissal.        Even if

  17     Your Honor were not inclined to either dismiss the case

  18     based on collateral estoppel or at least stay it until the

  19     Fifth Circuit rules is that even an independent analysis

  20     of standing reveals that Mr. Glen just does not have any

  21     standing here.

  22                    There is no statutory case, there is no case law

  23     supporting the idea that an injury in fact can be inherited.

  24     Injury in fact required must be concrete and it must be

  25     particularized to the plaintiff.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 70 of 88 PageID #: 1109
                                                                          70


   1                    So I think Mr. Duffy used example of a watch.

   2     If my father, before he passed away, had a watch stolen, I

   3     don't now have some claim against the person who stole it or

   4     the fence who sold it to the ultimate buyer or the pawn shop

   5     because it's not my injury.        The confiscation is not Glen's

   6     injury.    And, in fact, he admits that.

   7                    Nor is the emotional sense of loss he may feel

   8     related to the property a concrete injury under well

   9     established law.      Even if he was at the property, even if

  10     he has fond memories of it, the undisputed fact is he never

  11     owned it.    He was never the owner of the property.

  12                    Now, Glen admits now that he has no tangible

  13     injury, and so plaintiff's counsel made reference to cases

  14     involving intangible injury and then skipped right to the

  15     two different inquiries that the Third Circuit engages in

  16     with intangible hard cases.

  17                    But what plaintiff's counsel skipped over was

  18     in those cases, the plaintiff still has to identify an

  19     intangible harm that is separate and apart from the mere

  20     statutory violation, and he has not done so.

  21                    I think the most recent case on standing from

  22     the Third Circuit just came out on November 20th.            It's

  23     called Thorne v Pep Boys, and it is Case No. 20-1540.            And

  24     that is a case that dealt with intangible harm.           And the

  25     Third Circuit went through and applied those two prongs, but
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 71 of 88 PageID #: 1110
                                                                          71


   1     importantly it applied those prongs in assessing an

   2     articulated intangible injury.

   3                    There, the injury was the risk that the

   4     plaintiff might not be informed of a recall of her tires

   5     because Pep Boys did not register her tires correctly.

   6                    Now, the Third Circuit found that insufficient

   7     but it could at least engage in the analysis because there

   8     was an intangible harm identified that was separate from the

   9     actual legal cause of injury.

  10                    Here, there is no such intangible harm.

  11                    So the statement remains true that Mr. Glen's

  12     circumstances, both tangible and intangible, would be exactly

  13     the same as they are today had the defendants -- had the

  14     Booking and Expedia defendants never offered reservations at

  15     the hotel and had MasterCard and Visa never offered pen and

  16     processing services related to the hotel.          He would still not

  17     own the property.      He would still have no right to proceeds

  18     from the property, and there would still be hotels sitting on

  19     the property.     Nothing tangible or intangible would have

  20     changed, and that is the basis of standing.

  21                    His argument is purely that Congress created

  22     what he describes as a substantive cause of action or a

  23     substantive right and the defendants have violated that

  24     right, but that is not enough.        And the best example is

  25     the Supreme Court's recent case in Thole.          There, there can
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 72 of 88 PageID #: 1111
                                                                          72


   1     be no dispute.     Congress expressly granted the plaintiffs

   2     there a cause of action, and the Supreme Court says that

   3     does not matter.      The cause of action is irrelevant to

   4     standing analysis.

   5                    And that makes sense because standing is a

   6     constitutional requirement and Congress cannot just brush it

   7     aside by granting a cause of action to someone who does not

   8     have a concrete injury.

   9                    So even if there is no issue preclusion or Your

  10     Honor were to find preclusion issue here, there is no

  11     standing and the Court lacks subject matter jurisdiction and

  12     the case can be dismissed on that basis.

  13                    The last point has to do the legal merits of

  14     these claims, 12(b)(6).       And, again, the clearest one here

  15     is the date of acquisition bar.

  16                    There is no statutory case, there is no case

  17     based on the language of the statute for accepting

  18     inheritance from the date of acquisition requirement.              The

  19     plain meaning requires acquisition by March 1996.            And

  20     "acquisition" simply means "to get."         You must get the claim

  21     before 1996.

  22                    Now, plaintiff's counsel suggests that that

  23     doesn't make sense for someone who owns the property at

  24     the time of confiscation.       But I fail to see why that is

  25     the case.    I think someone who owns property when it is
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 73 of 88 PageID #: 1112
                                                                          73


   1     confiscated, the moment it is confiscated they acquire, they

   2     get, they obtain a claim to that property.

   3                    So I think his mother and his aunt, to the

   4     extent they had claims to property, they acquired those the

   5     date of the confiscation.

   6                    Their interpretation is also self-defeating,

   7     as Your Honor pointed out.       If the word "acquire" doesn't

   8     include inheritance, then Mr. Glen never acquired a claim at

   9     all, and therefore he is not a United States national who

  10     owns the claim to the property.

  11                    The absurd result argument, which I think was

  12     one of the first issues Your Honor brought up, the absurd

  13     result doctrine imposes an extremely high bar that Glen has

  14     not even attempted to reach here.

  15                    As long as there is any conceivable

  16     justification for the plain meaning of the statute, it is

  17     not an absurd result, and the absurd result doctrine cannot

  18     brush aside the words chosen by Congress.

  19                    Here, there are multiple conceivably

  20     justifications for the date of acquisition bar.           I mean

  21     Congress simply said, all right, as of the date we are

  22     enacting the statute, we are only granting a cause of action

  23     to the people who own the claims today.          We were talking

  24     about prior confiscations.

  25                    The people who own the claims today, you get the
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 74 of 88 PageID #: 1113
                                                                          74


   1     cause of action.      There will be no more subsequent

   2     transfers, whether for value or otherwise.

   3                    One of the great justifications for this is

   4     judicial economy, and that would avoid exactly the type of

   5     issues that we would have to wade into if this case were to

   6     proceed beyond the pleadings.

   7                    Which is, how does someone inherit a claim to

   8     property?

   9                    What is a claim to property?

  10                    Is it a real estate interest?

  11                    Is it a piece of personal property?

  12                    If it is real estate interest, how do we avoid

  13     the usual rule that rights in real estate are determined by

  14     the law of the jurisdiction where the real estate exists?

  15                    If it's personal property, how do we avoid the

  16     rule that usually if you inherit a cause of action, there

  17     are rules for how the trustee of an estate or administrator

  18     of an estate must assert that action?

  19                    So we avoided, Congress avoided all of those

  20     problems by simply saying we're going to freeze it as of

  21     today.    Whoever owns the claims today, they get to assert

  22     them, and there will be no subsequent transfers.

  23                    The other purpose is to prevent the type of market

  24     for claims that plaintiffs talked about.          But Congress very

  25     well may have thought, hey, there are a lot of very expensive
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 75 of 88 PageID #: 1114
                                                                          75


   1     and clever asset protection lawyers and transaction lawyers

   2     who have come up with all sorts of devices for purporting to

   3     transfer a claim that is technically not an exchange of value

   4     but in reality really is.

   5                    Congress simply made a choice, that choice was

   6     clear, and that choice precludes them from having a claim in

   7     this case.

   8                    As for the Holocaust-related cases that amici

   9     counsel talked about, they simply have nothing to do with

  10     the Helms-Burton act.       They simply don't involve a statutory

  11     provision that Congress expressly granted to bar claims that

  12     were not acquired by certain date.         They also have nothing

  13     to do with French law.

  14                    Here, we have a clear statutory bar.        It has

  15     conceivable purposes and, therefore, it must be applied as

  16     written.

  17                    Glen may think that that provision, the

  18     application of that provision is unfair, that it's bad

  19     policy, and he may -- maybe he is right.          We don't think he

  20     is, but, you know, we can disagree on issues of policy.             But

  21     he just can't simply tell the Court he doesn't like the

  22     outcome and ask the Court to rewrite the statute, and that

  23     is exactly what he is asking the Court to do.

  24                    And that is also exactly what the amici are

  25     asking the Court to do.       They are two former Congressmen.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 76 of 88 PageID #: 1115
                                                                          76


   1     Two of, you know, hundreds of people who write the laws of

   2     this country.     And while their service is admirable, their

   3     opinions today on what a law that was passed by all of

   4     Congress back in 1996 means are completely irrelevant to the

   5     Court's analysis, especially when there is unambiguous

   6     language, where the statute is unambiguous in its application.

   7                    Two other quick points on the merits involve the

   8     scienter requirements and the residential use exception.

   9                    On scienter, unsubstantiated allegations from

  10     plaintiff's counsel in a demand simply cannot put everyone

  11     on -- whoever receives such a notice on notice and render

  12     their prior conduct knowing and intentional as a piece of

  13     property.    Nor can it render their continuing conduct

  14     knowing and intentional because they're just unsubstantiated

  15     statements by a lawyer.       Were it otherwise, the scienter

  16     requirement would be written out of the statute.

  17                    You have the same problem with this idea that,

  18     well, if the defendants didn't immediately stop what they

  19     were doing upon receiving the notice, then that means their

  20     post-notice conduct is knowing and intentional.

  21                    Well, not all conduct can be ceased immediately

  22     anyways, and the defendants may have knowledge specifically

  23     that properties are not confiscated, and they have very good

  24     reason for continuing their conduct, but to allow just the

  25     giving of a notice letter to satisfy the scienter requirement
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 77 of 88 PageID #: 1116
                                                                          77


   1     would write it out of the statute.

   2                    On the residential use exception, the time of

   3     confiscation is what matters, not the current time.            This

   4     is not intended to protect Cuban nationals who currently

   5     live on these properties.       And we know that because there

   6     is an entirely different exception in the uncertain doctrine

   7     that clearly protects those people, and that is in the

   8     definition of "traffics."       The definition of "traffics"

   9     excludes from the definition of traffics transactions and

  10     uses of property by a person who is a citizen of Cuba and

  11     resident of Cuban.

  12                    That is the provision by which Congress decided

  13     to protect innocent Cuban nationals who are currently living

  14     in property or currently using property from being subject

  15     to these suits, and therefore it cannot also be the same

  16     purpose that underlies the residential use exception.

  17                    The residential use exception was meant again as

  18     a limit on the number of suits and really type of suits that

  19     are brought under the statute.        Because just as we're seeing

  20     in this case, suits based on small pieces of residential

  21     property require a lot of effort by the Court, require a lot

  22     of factual inquiries that are going to be complicated and

  23     frankly fuzzy, and the value of those cases likely is not

  24     going to justify that type of effort, at least that was

  25     Congress's judgment.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 78 of 88 PageID #: 1117
                                                                          78


   1                    THE COURT:    All right.    Let me ask you some

   2     questions.     Let's start with where you finished on the

   3     residential use.

   4                    I'm looking at I guess little Romanette 4, which

   5     is what you just pointed me to as protecting Cuban nationals

   6     who may be in residences now.        We're in the same place.

   7                    MR. SHANK:    Yes.

   8                    THE COURT:    (B)(iv).    Let's assume for the

   9     moment that the hotels in question here were apartment

  10     buildings and filled with Cuban citizens who are not

  11     officials to the Cuban government or the ruling political

  12     party.    Just help me understand how this provision would

  13     carve out of trafficking, you know, defendants' activities

  14     like the ones here, if you could somehow do them in

  15     connection with an apartment.

  16                    MR. SHANK:    That exception, Your Honor, would

  17     not carve out the activities of the defendants here.            What

  18     it would carve out and prevent would be suits against those

  19     Cuban nationals because they otherwise would be using the

  20     property and therefore under the statute trafficking in the

  21     property.

  22                    And so that is what that exception is meant to

  23     do is to protect the nationals.         It's not -- it would not

  24     protect the defendants.       And that, in fact, is what

  25     proves that the residential use exception has a different
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 79 of 88 PageID #: 1118
                                                                          79


   1     application, different purpose, and different scope, which

   2     does include incidentally in this case exempting the

   3     defendants conduct.

   4                    But really what it is exempting the plaintiff's

   5     -- the property underlying the plaintiff's claim.            It is

   6     just saying we're not going to mess with residential

   7     properties.     That just doesn't rise to the level that we're

   8     willing to commit the resources of the United States Courts

   9     to handle those claims.

  10                    THE COURT:    All right.    Talk, if you would,

  11     about the unjust enrichment analogy.         The plaintiff says

  12     that there is a historical parallel there that answers some

  13     of your arguments about injury here.

  14                    MR. SHANK:    Yes, Your Honor.     So two points on

  15     that.

  16                    No. 1.   As I already stated, we don't even get

  17     there unless the plaintiff actually identifies an intangible

  18     harm to be evaluated.       So in order to see if Congress

  19     intended to elevate or, I'm sorry, if there is a common

  20     law analog 4(A) and a intangible harm, we have to have an

  21     intangible harm that is actually identified.           And here,

  22     plaintiff has admitted the confiscation of the property is

  23     not his harm.

  24                    But the second point is that even if he was

  25     claiming it was, unjust enrichment is not an analog here
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 80 of 88 PageID #: 1119
                                                                          80


   1     because (A) that is not what Helms-Burton provides.            There

   2     is a sole measure of statutory damages under Helms-Burton,

   3     and it is the entire value of the property trafficked

   4     completely disconnected from the gains of any defendant

   5     trafficking.

   6                    So under plaintiff's cause of action, and under

   7     the statute, assuming all of the other requirements were

   8     met, plaintiff would prove one booking of one hotel room

   9     and then claim to be entitled to the entire value of the

  10     property, not the profits from that booking.           There is no

  11     alternative measure of damages.

  12                    So Helms-Burton does not reflect unjust

  13     enrichment.     It doesn't look like an unjust cause of

  14     enrichment at all.

  15                    Second.   Unjust enrichment is a remedy usually

  16     that can only be asserted by the person who owns the

  17     property, right?      So there are restitutionary, all sorts

  18     of restitutionary theories of liability for someone who

  19     has property taken from them.        There is constructive trust.

  20     There is some level of disgorgement, but they still have to

  21     have a concrete injury related to the property.           Usually it

  22     is ownership of the property or some legal right to the

  23     property, and here there is no such right.

  24                    There is simply no common law analog for a cause

  25     of action granted to an individual who never owned a piece
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 81 of 88 PageID #: 1120
                                                                          81


   1     of property but who nevertheless will get to recover the

   2     value of that property especially when the property is

   3     located in a foreign country whose government does not

   4     recognize even that person's ancestor's ownership right to

   5     that property.

   6                    THE COURT:    All right.    What about the corporate

   7     entity that holds the claim and the lack of any statute of

   8     limitations effectively when that is the holder of the claim?

   9                    MR. SHANK:    One.   I think that is correct.       I

  10     think corporations obviously can live forever.           And if they

  11     don't make any subsequent transfers of the claim, which, of

  12     course, would not be permitted, the practical result of the

  13     law that Congress wrote will allow corporations to collect

  14     on claims when frankly the individuals who hold claims may

  15     not live long enough to do so.

  16                    But that doesn't mean that the entire -- that

  17     the bar that Congress wrote is somehow absurd or can't be

  18     applied.    And it doesn't mean that Congress didn't still

  19     have a conceivable justification for making this bright line

  20     rule that has this sort of unintended consequence.

  21                    Just because they didn't write the perfect law

  22     doesn't mean that the courts are free to abandon the law

  23     they wrote and instead try to write the perfect law.            All

  24     that is required to satisfy or to avoid the absurd results

  25     doctrine is to show that there was some conceivable
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 82 of 88 PageID #: 1121
                                                                          82


   1     justification for this interpretation.          And here, there

   2     obviously was, even if it didn't capture this issue of

   3     corporations.

   4                    The second thing I will say on that is there are

   5     reasons to believe that corporate -- claims of corporations

   6     will not be as difficult to handle as claims that are going

   7     to be held through chains of succession and inheritance.                I

   8     mean some of the claims in Florida, I know the plaintiff's

   9     counsel said it is not really that long of a chain, but I

  10     mean we've had cases in Florida, we're talking about four

  11     generations of inheritance we're dealing with in various

  12     countries.

  13                    Corporations.    One, they have recordkeeping

  14     requirements.     They're likely to do things more formally of

  15     what they're doing.      But also it is a different animal than

  16     multiple inheritances over time that can be governed by

  17     different state's law, that can have multiple fact issues

  18     as to whether those inheritances are valid.          You can have

  19     competing claims of those inheritances, but a corporation

  20     that just continues to hold that same asset for 100 years

  21     doesn't raise those types of complex issues.

  22                    THE COURT:    All right.    And, finally, if you

  23     would just talk briefly a little bit more about why the

  24     notice letter doesn't change whether the plaintiff had pled

  25     scienter.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 83 of 88 PageID #: 1122
                                                                          83


   1                    I understand a lot of your argument to be I

   2     think more going to evidence, you know, you might have a

   3     reason you don't change your behavior immediately, but why

   4     is it not sufficiently specific allegations of intent and

   5     knowledge that you continued to traffic in these properties

   6     after being told that they were in fact confiscated

   7     properties?

   8                    MR. SHANK:    Because if that were sufficient

   9     fact, then there would be -- scienter would be adequately

  10     pleaded in every single case, which would erase it

  11     essentially as a hurdle, you know, and I think a wise hurdle

  12     to plaintiffs to assert these kinds of cases.           Because there

  13     is a provision in the statute, Your Honor, that requires the

  14     sending of that notice 30 days before suit in order to get

  15     the full amount of damages that are permitted under the

  16     statute.

  17                    So these notices are going to be sent in every

  18     single case.     And in most cases, the trafficking behavior

  19     that is being alleged is not something that can just be

  20     immediately stopped the moment there is a notice provided

  21     without breaching all sorts of other obligations, I would

  22     imagine.

  23                    So it simply would make the scienter requirement

  24     not a requirement at all, at least at the pleading stage.

  25     And I think the Supreme Court and the Third Circuit has made
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 84 of 88 PageID #: 1123
                                                                          84


   1     perfectly clear that scienter requirements have the same

   2     pleadings standards as any other requirement, and allowing

   3     a sort of statutorily required demand notice to satisfy the

   4     requirement would simply write it out of the statute.

   5                    THE COURT:    Okay.   Thank you.

   6                    I know we're beyond time but I think Visa wanted

   7     a few minutes.     And then, Mr. Boneau, if you want to have a

   8     few words, we'll permit that as well.         But first, to Visa.

   9                    MR. DOMB:    Good afternoon, Your Honor.       This is

  10     Martin Domb from the Ackerman law firm.

  11                    I won't take time to go over the various points

  12     made on behalf of all defendants which we agree with.            The

  13     case should not survive the main issues of issue preclusion,

  14     standing, and the failure to acquire a claim before the

  15     statutory cutoff.

  16                    If the Court should reach the alternative ground

  17     of knowing and intentional -- requirement that the conduct

  18     be knowing and intentional, the Court -- Your Honor has

  19     pointed out that one of, Visa stands on a different factual

  20     footing, vis-à-vis all the other defendants.

  21                    When Visa received its pre-suit notice, it

  22     promptly instructed its acquiring bank, and that is the

  23     bank that actually has the contact and contracts with the

  24     hotels in question, to immediately stop authorizing Visa

  25     charges at the hotels.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 85 of 88 PageID #: 1124
                                                                          85


   1                    The plaintiff acknowledged that in its original

   2     complaint, paragraph 68; and in its amended complaint,

   3     paragraph 73.     And the plaintiff argued in his reply brief,

   4     at page 22, that MasterCard but not Visa continued to

   5     traffic after receiving the pre-suit letter.

   6                    Now, why is this significant?

   7                    Before Visa received that pre-suit letter, it

   8     had no way of knowing anything about Glen's claim.            It

   9     didn't know who Mr. Glen was or that he claimed an interest

  10     in property, or that that property was confiscated.            And

  11     certainly Visa did not intend to do acts which could be

  12     deemed trafficking in that property.

  13                    So, now, I believe that on the scienter issue,

  14     the plaintiff hasn't pleaded facts as to any of the

  15     defendants and on that, if the Court reaches it, there

  16     should be a dismissal on that as to all defendants, but

  17     even more so as to Visa for the reasons I stated.

  18                    Thank you, Your Honor.

  19                    THE COURT:    Thank you very much.

  20                    Mr. Boneau, did you want a few minutes?

  21                    MR. BONEAU:    Just a couple, Your Honor.       And I

  22     won't belabor any points we discussed pretty substantially

  23     here.

  24                    But just on the residential exception, I think

  25     that Your Honor's question was really getting to the point,
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 86 of 88 PageID #: 1125
                                                                          86


   1     which is the definitional issue that the defense counsel

   2     pointed to was meant to protect Cuban citizens, but the

   3     point that plaintiffs were making had nothing really to do

   4     about with Cuban citizens.       It was about third parties

   5     providing services or products to Cuban citizens.            And that

   6     is what the residential exception, excuse me, that was pled

   7     that defendants have raised, that is what it was meant to

   8     address.

   9                    And then the other issue is the term "unjust

  10     enrichment" does arise in the congressional findings here.

  11     I believe it is in 6081-8, Congress actually references

  12     unjust enrichment in its findings about what is happening

  13     here in these Helms-Burton, in the Title III cases.

  14                    Unless Your Honor has any additional questions,

  15     I know we've been on the phone for quite some time now, so

  16     I don't want to just restate things that have already been

  17     discussed.

  18                    MR. DUBBIN:    Your Honor, this is Sam Dubbin.

  19     Could I take 10 seconds?

  20                    THE COURT:    Certainly.

  21                    MR. DUBBIN:    Only to say the argument that

  22     the amici submitted about the absurd result was within the

  23     framework of the natural -- the more natural reading test

  24     that the Supreme Court held was applicable when you have

  25     language that is being interpreted, as it did in the J.M.
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 87 of 88 PageID #: 1126
                                                                          87


   1     case, February 2019.      That the statutory text and context

   2     clearly stated and enacted in legislative findings and the

   3     legislative record lead to the more natural interpretation

   4     that inheritance would not be barred.

   5                    THE COURT:    Okay.    Thank you.

   6                    Mr. AKOWUAH:    Your Honor, this is Kwaku Akowuah

   7     for the MasterCard entities.         I tried to jump in before

   8     Mr. Boneau.     I was on mute.     So if you will indulge me for

   9     just 30 seconds?

  10                    There was, on collateral estoppel, a suggestion

  11     that the allegations against the credit card companies are

  12     different.     But if I could refer the Court simply to the

  13     allegations of the complaint as to injury, you will see

  14     identical language in paragraph 83 of the amended complaint

  15     as to the credit card companies and paragraph 170 of the

  16     second amended complaint as to American Airlines, and as to

  17     both the claimed injury as to the wrongful trafficking

  18     period.    And really, you know, from a description of the

  19     companies' conduct perspective, the credit card companies,

  20     alleged conduct in processing the transactions, the payment

  21     for the rooms is really just a flip side of the booking

  22     companies' action in reserving the hotel.

  23                    So as to collateral estoppel, we don't see a

  24     difference and would submit, as has been argued, that

  25     collateral estoppel falls foursquare to the credit card
Case 1:19-cv-01809-LPS Document 67 Filed 12/14/20 Page 88 of 88 PageID #: 1127
                                                                          88


   1     companies as well as the travel companies.

   2                    THE COURT:    Okay.   Thank you very much.      Thank

   3     you to all counsel for the very helpful argument.            I will

   4     take all of this under advisement.         If I need anything

   5     further from you, I will let you know.          In the meantime,

   6     everybody stay safe, and thank you again for the helpful

   7     argument.    We will be in recess.      Bye-bye.

   8                    (The attorneys respond, "Thank you, Your Honor.")

   9                    (Telephonic motions hearing ends at 2:33 p.m.)

  10

  11            I hereby certify the foregoing is a true and accurate
         transcript from my stenographic notes in the proceeding.
  12

  13                                     /s/ Brian P. Gaffigan
                                        Official Court Reporter
  14                                       U.S. District Court

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
